DETAILED ACTION
This office action is in response to applicant’s communication filed 01/24/2022.
Claims 1-47 have been considered. 
-	Claims 1-47 are pending.
-	Claims 1, 22, and 43 have been amended. 
-	No claims have been canceled.
-	No claims have been newly added.
-	 Claims 1-47 have been rejected as described below. 
- 	 This action is MADE FINAL.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 15, 21-23, 36, 42, and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayaar-Rodsari (US 20110106277 A1) hereinafter Rodsari in view of Richards (US 9454647 B1).

Regarding claim 1, Rodsari teaches: 
a method of Integrated Smart Asset Control System optimization of an industrial system, performed by a system controller (a system performing a method of integrated production facility viewed as an asset (smart asset) control system optimization - [0001], [0056]), also regarding components of an industrial system, see [0011] - the control parameters 20 typically used in conjunction with the control system 14 may include parameters of the process plant 16 model (e.g. reaction rates for a fermentation process, process gains, process residence times, and so forth) that may depend on process plant measurements (e.g. sensor readings, such as measurements of temperatures, pressures, flow rates), actuator settings, and so forth.) comprising:
accessing, a smart asset grouping which defines … control relationships from an Integrated Smart Asset Control System; (Fig. 6 & [0052] - The connectivity information (i.e., relationships) in the combined model may be maintained in a transparent manner. The ability to build a transparent hierarchy of parametric multifaceted models 26 may prove beneficial to the success of the integrated process plant optimization and control system 10. Fig. 1, 6, [0056-57] - architectural arrangements such that the operational constraints are developed by a production facility associated with multiple production facilities (group of smart assets) “within the integrated production facility control system”. Thus, [0052] & [0056] overall teach determining a hierarchical production facility control action utilizing (i.e., accessing) process operation setpoint for a process plant and this also applies when the production facility is associated with multiple production facilities (group of smart assets).)
accessing, … a plurality of operational constraint parameters and a plurality of operational objective parameters associated with an asset within the Integrated Smart Asset Control System; (See Fig. 1-3, 5-6, [0011], [0018], [0053], [0056], and claims 1-3 teach parametric multifaceted model of a process plant configured to receive inputs from the process plant, and to map a first set of parameters relating to a first facet of the parametric multifaceted model of the process plant into a second set of parameters relating to a second facet of the parametric multifaceted model of the process plant, and a control system configured to control the process plant using the second set of parameters, wherein the first set of parameters is different than the second set of parameters, and wherein the mapping of the first set of parameters into the second set of parameters is a function of current and/or anticipated operating conditions of the process plant, and wherein this mapping occurs in a timely manner allowing for control of the process plant. The optimization parameters comprise production facility constraints, throughput limits, equipment efficiency, etc. Thus, these teach accessing production facility automation operational process parameters including operational constraints parameters associated for a production facility within an Integrated production facility control system; The throughput limits, equipment efficiency etc. are example of plurality of objectives. Also, [0053] - In particular, the disclosed embodiments enable constrained modification of the optimization system 12, which may include models for process plant modules, models of operation constraints, and operation priorities and objectives, among others.); 
developing, … multi-faceted dynamic process constraints utilizing the plurality of operational constraint parameters and the plurality of operational objective parameters associated with the Integrated Smart Asset Control System ([0048] teaches a parametric multifaceted model 26 may systematically relate the shortcut models 32 for economic optimization (e.g., Equations 4 and 5) to the detailed dynamic models 28 for control (e.g., Equations 1-3) by explicitly modeling εH20 and εeth as functions of the manipulated variables that control in Equation 1 (e.g., as a function of fuel flow and/or mass flow. It should be noted that the controller constraints in the achievable moisture level in the exit of the dryers 64 (e.g., due to the temperature constraints) may be easily reflected in constraints on εH20 and εeth and, hence, may maintain the consistency of the economic optimization with the dryer controller performance. Thus, it teaches developing a multifaceted dynamic process constraints like the controller constraints utilizing the operational constraints like the temperature constraints associated with automation operational process; For utilization of the parameters, see above citations from Fig. 1-3, 5-6, [0011], [0018], [0053], [0056], and claims 1-3. Regarding the utilization of plurality of operational objective parameters, see as above, [0053] - In particular, the disclosed embodiments enable constrained modification of the optimization system 12, which may include models for process plant modules, models of operation constraints, and operation priorities and objectives, among others.); 
evaluating, … a multi-faceted dynamic process constraint model to balance operational process constraints based on one or more process objectives ([0014], [0053] teach evaluating the multifaceted dynamic process constraint model to scale (balance) operational process constraints based on process objectives. For example, [0053] teaches: The integrated process plant optimization and control system 10 is equipped to handle this dynamic nature of process plants 16. In particular, the disclosed embodiments enable constrained modification of the optimization system 12, which may include models for process plant modules, models of operation constraints, and operation priorities and objectives, among others. The constrained modification may be accomplished in both an adaptive manner (e.g., via modification of a present time representation of the process plant 16) and a predictive manner (e.g., via modification of a representation of the process plant 16 over a relevant decision/prediction horizon). The constrained modification may be based on both the current state of the process plant 16 and an anticipated and/or planned profile over a decision horizon. A representative example of the need for constrained modification of process plant models for the integrated process plant optimization and control system 10 is the case where the optimization system 12 determines a new production level within a given time frame in a polymer process and needs to correctly account for the potentially large variation in delays as a function of production level.); 
determining, … an optimized process operation point for the multi-faceted dynamic process constraint model (determining an optimized process operation setpoint for the multifaceted dynamic process constraints – [0053], [0056]);
determining, … a Hierarchical Asset Control action utilizing the optimized process operation point (determining a hierarchical production facility control action utilizing process operation setpoint - [0052], [0056]); 
… and executing the Hierarchical Asset Control action to transition from current operational values to operational values to achieve the balanced operational constraints (executing the hierarchical production facility control action to transition from current operational values to operational values to achieve the scaled operational constraints – [0019], [0052-53], [0055-56], claims 1, 11).

However, Rodsari does not explicitly disclose the asset grouping defining the control relationships to be explicitly of a plurality of parent/child equipment element. 
Meaning, Rodsari does not explicitly disclose:
[accessing, a smart asset grouping which defines] a plurality of parent/child equipment element [control relationships from an Integrated Smart Asset Control System];
Rodsari also does not explicitly disclose [the accessing of data, developing, evaluating and determining the above data/models/action by] utilizing a parent equipment element,
communicating, [the Hierarchical Asset Control action] utilizing the parent equipment element to a plurality of associated child equipment elements;
[and executing the action] utilizing the plurality of associated child equipment elements … .

Richards explicitly teaches:
[accessing, a smart asset grouping which defines] a plurality of parent/child equipment element [control relationships from an Integrated Smart Asset Control System]; (C2, L51-54 - the systems and methods herein may graphically demonstrate how each object is related (e.g., parent/child) and how critical each relationship is. C2, L60-64 teach obtaining, by a computing device, one or more relationships between an electronic device and one or more related electronic devices and obtaining one or more relationship priorities of the one or more relationships. C13, L53-56, & L61-67 teach parent-child arrangement (parent nodes and child nodes for electronic devices based on different levels of priorities) configurations or relationships being displayed or accessible by navigating the node(s). Thus, it teaches the asset grouping defining the above plurality of parent/child [electronic devices etc.] control relationships. Regarding the plurality of parent/child control relationships belonging to equipment element, see how the assets are defined & exemplified further such as in C5, L13-28, continued to L35-37, which includes various equipment elements being part of examples of assets. Further details of relational controls can be found in C6, L34-41.)

Richards also explicitly teach [the accessing of data, developing, evaluating and determining the above data/models/action by] utilizing a parent equipment element, (See Fig. 9-10 & relevant description such as in C13, 2nd and 3rd paragraphs and C14, last paragraph teach parent-child nodes that are individually and by grouping accessible for details via “detail button”, “zoom button” etc.  Also note above citations for the nodes representing assets such as various equipment. See C14, L58-C15, L5 teach user being allowed to access, view, and edit such as by opening a form to input data etc. Also note, the “relational controls” for the asset management and utilization of control definitions for the editing of data in C6, 2nd & 3rd paragraphs.)
communicating, [the Hierarchical Asset Control action] utilizing the parent equipment element to a plurality of associated child equipment elements; (C5, L6-12 teaches the communication capability between the computing devices via the network 118. Also, Fig. 9-10 & relevant description such as in teach parent-child nodes that are individually and by grouping accessible for details via “detail button”, “zoom button” etc.  Also note above citations for the nodes representing assets such as various equipment; See C14, L58-C15, L5 teach user being allowed to access, view, and edit such as by opening a form to input data etc. Also note, the “relational controls” for the asset management and utilization of control definitions for the editing of data in C6, 2nd & 3rd paragraphs.)
[and executing the action] utilizing the plurality of associated child equipment elements … . (Besides above, see C14, L58-C15, L5 teach user being allowed to edit such as by opening a form to input data etc.: “The detail button 989 may allow a user to access or view details on a particular node. For example, the detail button 989 may open a display window including more information about the asset represented by the asset icon 902. This may include, for example, details about " child" assets (e.g., a hard drive for a desktop computer) represented by the asset icons 904a-n, 993a-n, 997a-n and other details relating to the asset represented by the asset icon 902. It should be noted that similar information may be displayed at the occurrence of some other event, such as a "mouse over" event for the asset icon 902. The edit button 991 may allow a user to select and edit data associated with the assets 997a-n, 993a-n, 904a-n. For example, the edit button 991 may open a form 238 for a user to input data for a selected asset when clicked.” Here, as per C6, 2nd & 3rd paragraphs, child asset(s) (i.e., equipment) can be viewed, and edited via their control definitions by an instance of the form definitions. Each control definition may define a control. Note, the “relational controls” for the asset management as well.)
Accordingly, as Rodsari and Richards are directed to assets managenent and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parametric retrieval and asset control process taught by Rodsari by specifically incorporating Richard’s teachings regarding retrieving various parameters (asset data such as equipment since various equipment data can be an addition of asset data) based on access, view, and editing of the parent-child nodes of various configurations from the asset management system with defined relational controls as doing so would have been adding another well-known approach practiced in the art and would have improved Rodsari’s well-known system/method in a predictable and expected manner such as by enabling tracking/reporting of personalized data taking advantage of the easy demonstration of how each object is related (e.g., parent/child) and how critical each relationship is by utilizing flexible ways of controlling the nodes as the user/client (such as by editing form & control Richards, Fig. 9-10, C2, L52-54.

Regarding claim 2, Rodsari and Richards teach all the elements of claim 1.
Rodsari further teaches:
wherein the operational constraints are developed by a smart asset associated with a smart asset group within the Integrated Smart Asset Control System (Fig. 1, 6, [0056-57] teach the optimization system 12 may determine the optimal production sequence for the process plant 16 given production capability and constraints of the process plant 16. With respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations. Thus these teach that the operational constraints are developed by a production facility associated with multiple production facilities (group of smart assets) within the integrated production facility control system). 

Regarding claim 15, Rodsari and Richards teach all the elements of claim 1.
Rodsari further teaches:
wherein the development of the multi-faceted process constraint is derived utilizing non-linear analysis. (Fig. 3 – non-linear approximator; see also [0022], [0027-28], [0030-34] teach various types of non-linear approximators used in training the model(s). See [0033-34] more specifically teach: To ensure the high fidelity of the PUNDA model 34 for optimization and control, the constrained non-linear programming problem for the training of the non-linear approximator 36 may include constraints on the derivatives (of any desired order) of the process outputs 22 with respect to the process inputs 24. Other constraints, for example, mass and energy balances, may also be included. Potential sources of information for such constraints include first principle models and operator knowledge. A variety of techniques may be used to translate such information into constraints for the non-linear programming problem. For example, one approach is to use software to derive analytical expressions for the first (or higher order) derivatives of the outputs with respect to the inputs in extremely sophisticated first principle models. The derived expressions may then be included in the constraint set for the non-linear programming problem of training. In addition to the derivative constraints (e.g., gain constraints), the training of the PUNDA model 34 may be constrained to ensure desired dynamic behavior for the PUNDA model 34. For example, a time constant in the system may be bounded to a certain range based on prior knowledge about the physics of the process plant 16. Thus, these teach that the development of the multi-faceted process constraint is derived using non-linear analysis).

Regarding claim 21, Rodsari and Richards teach all the elements of claim 1.
Rodsari further teaches:
further comprising: utilizing aggregated smart asset operational data ([0029] teaches aggregating production facility operational data: “For example, in various embodiments, the process plant 16 of FIG. 3 may be described or represented by the process plant 16 itself, a first principles model, empirical data, or a combination thereof, among others. … Examples of empirical data include test data for all process inputs and outputs 24, 22, or correlated measurements from normal operation of the process plant 16 for certain input and output pairs. Other representations are also contemplated including, for example, statistical models, parametric descriptions, Fourier series models, and empirical models, among others.”) to improve efficiency and prospective process command selections ([0029-30] teach using production facility operational data to improve efficiency: “The PUNDA model 34 allows the empirical information and/or the first principles knowledge available about the process plant 16 to be systematically used in building a computationally favorable (i.e., efficient) model of the process plant 16 that is suitable for online optimization and control of the process plant 16. In other words, the computations may be made in substantially real time. Additionally, the PUNDA model 34 may be capable of approximating the non-linear process plant 16 with any desired degree of accuracy.”).

Regarding claim 22, Rodsari teaches: 
a system of Integrated Smart Asset Control System optimization of an industrial system, performed by a system controller (a system performing a method of integrated production facility viewed as an asset (smart asset) control system optimization - [0001], [0056]), also regarding components of an industrial system, see [0011] - the control parameters 20 typically used in conjunction with the control system 14 may include parameters of the process plant 16 model (e.g. reaction rates for a fermentation process, process gains, process residence times, and so forth) that may depend on process plant measurements (e.g. sensor readings, such as measurements of temperatures, pressures, flow rates), actuator settings, and so forth.) comprising: 
accessing, with a processor, ([0021], [0026], claims 1, 3, 17 teach a processor executing the functionalities.) … a smart asset grouping which defines … control relationships from an Integrated Smart Asset Control System; (Fig. 6 & [0052] - The connectivity information (i.e., relationships) in the combined model may be maintained in a transparent manner. The ability to build a transparent hierarchy of parametric multifaceted models 26 may prove beneficial to the success of the integrated process plant optimization and control system 10. Fig. 1, 6, [0056-57] - architectural arrangements such that the operational constraints are developed by a production facility associated with multiple production facilities (group of smart assets) “within the integrated production facility control system”. Thus, [0052] & [0056] overall teach determining a hierarchical production facility control action utilizing (i.e., accessing) process operation setpoint for a process plant and this also applies when the production facility is associated with multiple production facilities (group of smart assets).)
accessing, with the processor, … a plurality of operational constraint parameters and a plurality of operational objective parameters associated with an asset within the Integrated Smart Asset Control System; (See Fig. 1-3, 5-6, [0011], [0018], [0053], [0056], and claims 1-3 teach parametric multifaceted model of a process plant configured to receive inputs from the process plant, and to map a first set of parameters relating to a first facet of the parametric multifaceted model of the process plant into a second set of parameters relating to a second facet of the parametric multifaceted model of the process plant, and a control system configured to control the process plant using the second set of parameters, wherein the first set of parameters is different than the second set of parameters, and wherein the mapping of the first set of parameters into the second set of parameters is a function of current and/or anticipated operating conditions of the process plant, and wherein this mapping occurs in a timely manner allowing for control of the process plant. The optimization parameters comprise production facility constraints, throughput limits, equipment efficiency, etc. Thus, these teach accessing production facility automation operational process parameters including operational constraints parameters associated for a production facility within an Integrated production facility control system; The throughput limits, equipment efficiency etc. are example of plurality of objectives. Also, [0053] - In particular, the disclosed embodiments enable constrained modification of the optimization system 12, which may include models for process plant modules, models of operation constraints, and operation priorities and objectives, among others.); 
developing, with the processor, … multi-faceted dynamic process constraints utilizing the plurality of operational constraint parameters and the plurality of operational objective parameters associated with the Integrated Smart Asset Control System ([0048] teaches a parametric multifaceted model 26 may systematically relate the shortcut models 32 for economic optimization (e.g., Equations 4 and 5) to the detailed dynamic models 28 for control (e.g., Equations 1-3) by explicitly modeling εH20 and εeth as functions of the manipulated variables that control in Equation 1 (e.g., as a function of fuel flow and/or mass flow. It should be noted that the controller constraints in the achievable moisture level in the exit of the dryers 64 (e.g., due to the temperature constraints) may be easily reflected in constraints on εH20 and εeth and, hence, may maintain the consistency of the economic optimization with the dryer controller performance. Thus, it teaches developing a multifaceted dynamic process constraints like the controller constraints utilizing the operational constraints like the temperature constraints associated with automation operational process; For utilization of the parameters, see above citations from Fig. 1-3, 5-6, [0011], [0018], [0053], [0056], and claims 1-3. Regarding the utilization of plurality of operational objective parameters, see as above, [0053] - In particular, the disclosed embodiments enable constrained modification of the optimization system 12, which may include models for process plant modules, models of operation constraints, and operation priorities and objectives, among others.); 
evaluating, with the processor, … a multi-faceted dynamic process constraint model to balance operational process constraints based on one or more process objectives ([0014], [0053] teach evaluating the multifaceted dynamic process constraint model to scale (balance) operational process constraints based on process objectives. For example, [0053] teaches: The integrated process plant optimization and control system 10 is equipped to handle this dynamic nature of process plants 16. In particular, the disclosed embodiments enable constrained modification of the optimization system 12, which may include models for process plant modules, models of operation constraints, and operation priorities and objectives, among others. The constrained modification may be accomplished in both an adaptive manner (e.g., via modification of a present time representation of the process plant 16) and a predictive manner (e.g., via modification of a representation of the process plant 16 over a relevant decision/prediction horizon). The constrained modification may be based on both the current state of the process plant 16 and an anticipated and/or planned profile over a decision horizon. A representative example of the need for constrained modification of process plant models for the integrated process plant optimization and control system 10 is the case where the optimization system 12 determines a new production level within a given time frame in a polymer process and needs to correctly account for the potentially large variation in delays as a function of production level.); 
determining, with the processor, … an optimized process operation point for the multi-faceted dynamic process constraint model (determining an optimized process operation setpoint for the multifaceted dynamic process constraints – [0053], [0056]);
(determining a hierarchical production facility control action utilizing process operation setpoint - [0052], [0056]); 
… and executing, with the processor, … the Hierarchical Smart Asset Control action to transition from current operational values to operational values to achieve the balanced operational constraints (executing the hierarchical production facility control action to transition from current operational values to operational values to achieve the scaled operational constraints – [0019], [0052-53], [0055-56], claims 1, 11).

However, Rodsari does not explicitly disclose the asset grouping defining the control relationships to be explicitly of a plurality of parent/child equipment element. 
Meaning, Rodsari does not explicitly disclose:
[accessing, a smart asset grouping which defines] a plurality of parent/child equipment element [control relationships from an Integrated Smart Asset Control System];
Rodsari also does not explicitly disclose [the accessing of data, developing, evaluating and determining the above data/models/action by] utilizing a parent equipment element,
communicating, [the Hierarchical Asset Control action] utilizing the parent equipment element to a plurality of associated child equipment elements;
[and executing the action] utilizing the plurality of associated child equipment elements … .

Richards explicitly teaches:
[accessing, a smart asset grouping which defines] a plurality of parent/child equipment element [control relationships from an Integrated Smart Asset Control System]; (C2, L51-54 - the systems and methods herein may graphically demonstrate how each object is related (e.g., parent/child) and how critical each relationship is. C2, L60-64 teach obtaining, by a computing device, one or more relationships between an electronic device and one or more related electronic devices and obtaining one or more relationship priorities of the one or more relationships. C13, L53-56, & L61-67 teach parent-child arrangement (parent nodes and child nodes for electronic devices based on different levels of priorities) configurations or relationships being displayed or accessible by navigating the node(s). Thus, it teaches the asset grouping defining the above plurality of parent/child [electronic devices etc.] control relationships. Regarding the plurality of parent/child control relationships belonging to equipment element, see how the assets are defined & exemplified further such as in C5, L13-28, continued to L35-37, which includes various equipment elements being part of examples of assets. Further details of relational controls can be found in C6, L34-41.)

Richards also explicitly teach [the accessing of data, developing, evaluating and determining the above data/models/action by] utilizing a parent equipment element, (See Fig. 9-10 & relevant description such as in C13, 2nd and 3rd paragraphs and C14, last paragraph teach parent-child nodes that are individually and by grouping accessible for details via “detail button”, “zoom button” etc.  Also note above citations for the nodes representing assets such as various equipment. See C14, L58-C15, L5 teach user being allowed to access, view, and edit such as by opening a form to input data etc. Also note, the “relational controls” for the asset management and utilization of control definitions for the editing of data in C6, 2nd & 3rd paragraphs.)
communicating, [the Hierarchical Asset Control action] utilizing the parent equipment element to a plurality of associated child equipment elements; (C5, L6-12 teaches the communication capability between the computing devices via the network 118. Also, Fig. 9-10 & relevant description such as in teach parent-child nodes that are individually and by grouping accessible for details via “detail button”, “zoom button” etc.  Also note above citations for the nodes representing assets such as various equipment; See C14, L58-C15, L5 teach user being allowed to access, view, and edit such as by opening a form to input data etc. Also note, the “relational controls” for the asset management and utilization of control definitions for the editing of data in C6, 2nd & 3rd paragraphs.)
[and executing the action] utilizing the plurality of associated child equipment elements … . (Besides above, see C14, L58-C15, L5 teach user being allowed to edit such as by opening a form to input data etc.: “The detail button 989 may allow a user to access or view details on a particular node. For example, the detail button 989 may open a display window including more information about the asset represented by the asset icon 902. This may include, for example, details about " child" assets (e.g., a hard drive for a desktop computer) represented by the asset icons 904a-n, 993a-n, 997a-n and other details relating to the asset represented by the asset icon 902. It should be noted that similar information may be displayed at the occurrence of some other event, such as a "mouse over" event for the asset icon 902. The edit button 991 may allow a user to select and edit data associated with the assets 997a-n, 993a-n, 904a-n. For example, the edit button 991 may open a form 238 for a user to input data for a selected asset when clicked.” Here, as per C6, 2nd & 3rd paragraphs, child asset(s) (i.e., equipment) can be viewed, and edited via their control definitions by an instance of the form definitions. Each control definition may define a control. Note, the “relational controls” for the asset management as well.)
Accordingly, as Rodsari and Richards are directed to assets management and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parametric retrieval and asset control process taught by Rodsari by specifically incorporating Richard’s teachings regarding retrieving various parameters (asset data such as equipment since various equipment data can be an addition of asset data) based on access, view, and editing of the parent-child nodes of various configurations from the asset management system with defined relational controls as doing so would have been adding another well-known approach practiced in the art and would have improved Rodsari’s well-known system/method in a predictable and expected manner such as by enabling tracking/reporting of personalized data taking advantage of the easy demonstration of how each object is related (e.g., parent/child) and how critical each relationship is by utilizing flexible ways of controlling the nodes as the user/client (such as by editing form & control definitions based on relational priorities etc.), as needed/desired for further analysis by the asset management system as evident in Richards, Fig. 9-10, C2, L52-54.

Regarding claim 23, Rodsari and Richards teach all the elements of claim 22.
Rodsari further teaches:
wherein the operational constraints are developed by a smart asset associated with a smart asset group within the Integrated Smart Asset Control System (Fig. 1, 6, [0056-57] teach the optimization system 12 may determine the optimal production sequence for the process plant 16 given production capability and constraints of the process plant 16. With respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations. Thus these teach that the operational constraints are developed by a production facility associated with multiple production facilities (group of smart assets) within the integrated production facility control system). 

Regarding claim 36, Rodsari and Richards teach all the elements of claim 22.
Rodsari further teaches:
wherein the development of the multi-faceted process constraint is derived utilizing non-linear analysis. (Fig. 3 – non-linear approximator; see also [0022], [0027-28], [0030-34] teach various types of non-linear approximators used in training the model(s). See [0033-34] more specifically teach: To ensure the high fidelity of the PUNDA model 34 for optimization and control, the constrained non-linear programming problem for the training of the non-linear approximator 36 may include constraints on the derivatives (of any desired order) of the process outputs 22 with respect to the process inputs 24. Other constraints, for example, mass and energy balances, may also be included. Potential sources of information for such constraints include first principle models and operator knowledge. A variety of techniques may be used to translate such information into constraints for the non-linear programming problem. For example, one approach is to use software to derive analytical expressions for the first (or higher order) derivatives of the outputs with respect to the inputs in extremely sophisticated first principle models. The derived expressions may then be included in the constraint set for the non-linear programming problem of training. In addition to the derivative constraints (e.g., gain constraints), the training of the PUNDA model 34 may be constrained to ensure desired dynamic behavior for the PUNDA model 34. For example, a time constant in the system may be bounded to a certain range based on prior knowledge about the physics of the process plant 16. Thus, these teach that the development of the multi-faceted process constraint is derived using non-linear analysis).

Regarding claim 42, Rodsari and Richards teach all the elements of claim 22.
Rodsari further teaches:
further comprising: utilizing aggregated smart asset operational data ([0029] teaches aggregating production facility operational data: “For example, in various embodiments, the process plant 16 of FIG. 3 may be described or represented by the process plant 16 itself, a first principles model, empirical data, or a combination thereof, among others. … Examples of empirical data include test data for all process inputs and outputs 24, 22, or correlated measurements from normal operation of the process plant 16 for certain input and output pairs. Other representations are also contemplated including, for example, statistical models, parametric descriptions, Fourier series models, and empirical models, among others.”) to improve efficiency or prospective process command selections ([0029-30] teach using production facility operational data to improve efficiency: “The PUNDA model 34 allows the empirical information and/or the first principles knowledge available about the process plant 16 to be systematically used in building a computationally favorable (i.e., efficient) model of the process plant 16 that is suitable for online optimization and control of the process plant 16. In other words, the computations may be made in substantially real time. Additionally, the PUNDA model 34 may be capable of approximating the non-linear process plant 16 with any desired degree of accuracy.”).

Regarding claim 44, Rodsari and Richards teach all the elements of claim 1.
Rodsari further teaches:
 wherein the Integrated Smart Asset Control System is an associated hierarchical arrangement of operationally optimizable asset control relationships (Fig. 6 & [0052] - The connectivity information (i.e., relationships) in the combined model may be maintained in a transparent manner. The ability to build a transparent hierarchy of parametric multifaceted models 26 may prove beneficial to the success of the integrated process plant optimization and control system 10. Fig. 1, 6, [0056-57] - architectural arrangements such that the operational constraints are developed by a production facility associated with multiple production facilities (group of smart assets) “within the integrated production facility control system”. Thus, [0052] & [0056] overall teach determining a hierarchical production facility control action utilizing process operation setpoint for a process plant and this also applies when the production facility is associated with multiple production facilities (group of smart assets).) for a Hierarchical Asset Control Application. (Besides above, [0056] - The disclosed embodiments may prove beneficial in a wide variety of real world applications such as economically-driven process plant operation, optimal execution of a production plan, and integrated optimization and control of multiple process plants 16. [0057] - The integrated process plant optimization and control system 10 may be a part of a broader enterprise-wide architecture for managing process plants 16. For instance, FIG. 6 shows an exemplary enterprise-wide process plant architecture 70, within which the integrated system 10 of FIG. 1 may be utilized.).

Rodsari and Richards teach all the elements of claim 1.
Rodsari further teaches:
wherein the Integrated Smart Asset Control System is integrated with one or more assets and their corresponding control hardware. (See Fig. 1, 6, [0056-57] - With respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as “assets” for enterprise-wide optimization of manufacturing operations. Thus these teach that the operational constraints are developed by a production facility associated with multiple production facilities (group of smart assets) “within the integrated production facility control system”; [0057] - All of the illustrated systems of the enterprise-wide process plant architecture 70 may be modular and may include combinations of software and hardware solutions. Furthermore, in certain embodiments, these systems may be digitally linked together.).

Regarding claim 46, Rodsari and Richards teach all the elements of claim 22.
Rodsari further teaches:
 wherein the Integrated Smart Asset Control System is an associated hierarchical arrangement of operationally optimizable asset control relationships (Fig. 6 and [0052] - The connectivity information (i.e., relationships) in the combined model may be maintained in a transparent manner. The ability to build a transparent hierarchy of parametric multifaceted models 26 may prove beneficial to the success of the integrated process plant optimization and control system 10. Fig. 1, 6, [0056-57] - architectural arrangements such that the operational constraints are developed by a production facility associated with multiple production facilities (group of smart assets) “within the integrated production facility control system”. Thus, [0052] & [0056] overall teach determining a hierarchical production facility control action utilizing process operation setpoint for a process plant and this also applies when the production facility is associated with multiple production facilities (group of smart assets).) for a Hierarchical Asset Control Application. (Besides above, [0056] - The disclosed embodiments may prove beneficial in a wide variety of real world applications such as economically-driven process plant operation, optimal execution of a production plan, and integrated optimization and control of multiple process plants 16. [0057] - The integrated process plant optimization and control system 10 may be a part of a broader enterprise-wide architecture for managing process plants 16. For instance, FIG. 6 shows an exemplary enterprise-wide process plant architecture 70, within which the integrated system 10 of FIG. 1 may be utilized.).

Regarding claim 47, Rodsari and Richards teach all the elements of claim 22.
Rodsari further teaches:
wherein the Integrated Smart Asset Control System is integrated with one or more assets and their corresponding control hardware. (See Fig. 1, 6, [0056-57] - With respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as “assets” for enterprise-wide optimization of manufacturing operations. Thus these teach that the operational constraints are developed by a production facility associated with multiple production facilities (group of smart assets) “within the integrated production facility control system”; [0057] - All of the illustrated systems of the enterprise-wide process plant architecture 70 may be modular and may include combinations of software and hardware solutions. Furthermore, in certain embodiments, these systems may be digitally linked together.).



Claim(s) 3, 16-18, 24, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodsari (US 20110106277 A1) in view of Richards (US 9454647 B1) in further view of Horn (US 4607325 A).

Regarding claim 3, Rodsari and Richards teach the method of Claim 1. 
RODSARI further discloses the Hierarchical Asset Control ([0052], [0056] - hierarchical production facilities being controlled and optimized.) … a smart asset (production plant in [0001], [0056]: With respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.) associated with the Integrated Smart Asset Control System ([0001] - integrated optimization and control for production plants; also as above, [0056] - With respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.). 

While Rodsari further teaches determining stepoints for the control system in general (see [0056]) - With respect to economically-drive process plant operation, the optimization system 12 may determine setpoints for the control system 14 based on economic objectives of the process plant 16), 
Rodsari and Richards fail to explicitly disclose Control actions effectuate control change of a smart asset… 
HORN explicitly teaches control actions effectuate control change of a smart asset … (C8, L50-64 teach values of the logic variables, independent variables, parameters, etc., of the most recently updated optimum state for process 10 as a result of the execution of optimization procedure 48 are used to control process 10 and its process components by control signals transmitted from process control computer 44 through interface 52 to adjust the set points of the controls of process 10 to correspond to the optimum state. Any signals representing useful information concerning process 10 can also be displayed on conventional CRT console 56. Such displays permit an operator to monitor the process and to be aware of the idle/run status of each of the process components as determined by the process control computer in placing the process in its optimum state. Thus, it teaches control actions effectuating control change (such as adjusting setpoints based on the most recently updated optimum state for the process) of a power plant (i.e., asset as in Fig. 1, C3, L54-56)). 
Accordingly, as Rodsari, Richards, and Horn are directed to assets management and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodsari and Richards that is already able to determine setpoints for the control system in general to provide control actions effectuate control change of a smart asset such as by adjusting the setpoints for further optimization of the power plant based on recently updated data for optimization, as taught by HORN, in order to gain the various advantages of dynamically controlling the plant process based on current conditions, as evident in Horn, C8, L50-64, and C2, L67-C3, L30. 

Rodsari and Richards teach the method of Claim 1. 
RODSARI further discloses the Hierarchical Smart Asset control … for a smart asset or group of smart assets ([0052] teaches hierarchical parametric multifaceted models 26 for the integrated process plant optimization and control system 10. Note from Fig. 1, the integrated process plant optimization and control system 10 inlcudes the optimization system 12 and control system 14, both of which are linked to the process plant(s) 16. [0035] teaches the parametric multifaceted models 26 may always be capable of functioning using an appropriate level of detail within a time horizon which may, for example, enable control of the process plant 16 by the control system 14. Also, as above, [0056] teaches with respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.).

Rodsari and Richards fail to explicitly disclose the control action instructs a parametric operational state… 

However, HORN explicitly discloses the control action instructs a parametric operational state … (C8, L50-64 teach values of the logic variables, independent variables, parameters, etc., of the most recently updated optimum state for process 10 as a result of the execution of optimization procedure 48 are used to control process 10 and its process components by control signals transmitted from process control computer 44 through interface 52 to adjust the set points of the controls of process 10 to correspond to the optimum state. Any signals representing useful information concerning process 10 can also be displayed on conventional CRT console 56. Such displays permit an operator to monitor the process and to be aware of the idle/run status of each of the process components as determined by the process control computer in placing the process in its optimum state. Thus, it teaches control actions such as adjusting stepoints based on the most recently updated optimum state for the process of a power plant (i.e., asset as in Fig. 1, C3, L54-56) and so here the control action instructs a parametric operational optimum state.). 
Accordingly, as Rodsari, Richards, and Horn are directed to assets management and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodsari and Richards that is already able to determine setpoints for the control system of asset(s) such as plant(s) in general to have the control actions instruct a parametric optimum state such as to adjust the setpoints for further optimization of the power plant based on recently updated data for optimization, as taught by HORN, in order to gain the various advantages of dynamically controlling the plant process based on current conditions in addition to generally utilizing the well-known feature from the teachings of Horn to gain the advantage of providing a state to be used as a yardstick for process control, as evident in Horn, C8, L50-64, and C2, L67-C3, L30. 

Regarding claim 17, Rodsari and Richards teach the method of Claim 1. 
RODSARI further discloses the Hierarchical Smart Asset control … for a smart asset or group of smart assets ([0052] teaches hierarchical parametric multifaceted models 26 for the integrated process plant optimization and control system 10. Note from Fig. 1, the integrated process plant optimization and control system 10 includes the optimization system 12 and control system 14, both of which are linked to the process plant(s) 16. [0035] teaches the parametric multifaceted models 26 may always be capable of functioning using an appropriate level of detail within a time horizon which may, for example, enable control of the process plant 16 by the control system 14. Also, as above, [0056] teaches with respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.).

Rodsari and Richards fail to explicitly disclose the control action instructs a parametric operational set point… 

However, HORN explicitly discloses the control action instructs a parametric operational set point…  (C8, L50-64 teach values of the logic variables, independent variables, parameters, etc., of the most recently updated optimum state for process 10 as a result of the execution of optimization procedure 48 are used to control process 10 and its process components by control signals transmitted from process control computer 44 through interface 52 to adjust the set points of the controls of process 10 to correspond to the optimum state. Any signals representing useful information concerning process 10 can also be displayed on conventional CRT console 56. Such displays permit an operator to monitor the process and to be aware of the idle/run status of each of the process components as determined by the process control computer in placing the process in its optimum state. Thus, it teaches control actions such as adjusting setpoints based on the most recently updated optimum state for the process of a power plant (i.e., asset as in Fig. 1, C3, L54-56) and so here the control action instructs a parametric operational set point.). 
Accordingly, as Rodsari, Richards, and Horn are directed to assets management and control technology, it would have been obvious to one of ordinary skill in the art before the Horn, C8, L50-64, and C2, L67-C3, L30. 

Regarding claim 18, Rodsari and Richards teach the method of Claim 1. 
RODSARI further discloses the Hierarchical Smart Asset control … for a smart asset or group of smart assets ([0052] teaches hierarchical parametric multifaceted models 26 for the integrated process plant optimization and control system 10. Note from Fig. 1, the integrated process plant optimization and control system 10 includes the optimization system 12 and control system 14, both of which are linked to the process plant(s) 16. [0035] teaches the parametric multifaceted models 26 may always be capable of functioning using an appropriate level of detail within a time horizon which may, for example, enable control of the process plant 16 by the control system 14. Also, as above, [0056] teaches with respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.).

However, Rodsari and Richards fail to explicitly disclose the control action instructs a parametric operational constraint threshold …
HORN explicitly discloses the control action instructs a parametric operational constraint threshold … (C6, L12-31, claim 5 teach parametric operational constraint bound values (threshold) for process control modeling and optimization; C5 and Fig. 5 provides further details regarding the variables and boundaries set for the process control and optimization process. See also C8, L50-64 along with Fig. 1, C3, L54-56 teach control actions such as adjusting setpoints based on the most recently updated optimum state for the process of a power plant). 
Accordingly, as Rodsari, Richards, and Horn are directed to assets management and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rodsari and Richards that is already able to determine setpoints for the control system of asset(s) such as plant(s) in general to have the control actions instruct parametric operational constraint threshold(s) for an optimum state such as to adjust the setpoints for further optimization of the power plant based on recently updated data for optimization, as taught by HORN, in order to gain the various advantages of dynamically controlling the plant process based on current conditions in addition to generally utilizing the well-known feature from the teachings of Horn to gain the advantage of providing constraint boundaries for effective process control, as evident in Horn, C8, L50-64, C2, L67-C3, L30, and C6, L12-31. 

Regarding claim 24, Rodsari and Richards teach the system of Claim 22. 
RODSARI further discloses the Hierarchical Asset Control ([0052], [0056] - hierarchical production facilities being controlled and optimized.) … a smart asset (production plant in [0001], [0056]: With respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.) associated with the Integrated Smart Asset Control System ([0001] - integrated optimization and control for production plants; also as above, [0056] - With respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.). 

While Rodsari further teaches determining stepoints for the control system in general (see [0056]) - With respect to economically-drive process plant operation, the optimization system 12 may determine setpoints for the control system 14 based on economic objectives of the process plant 16), 
Rodsari and Richards fail to explicitly disclose control actions effectuate control change of a smart asset… 
HORN explicitly teaches control actions effectuate control change of a smart asset … (C8, L50-64 teach values of the logic variables, independent variables, parameters, etc., of the most recently updated optimum state for process 10 as a result of the execution of optimization procedure 48 are used to control process 10 and its process components by control signals transmitted from process control computer 44 through interface 52 to adjust the set points of the controls of process 10 to correspond to the optimum state. Any signals representing useful information concerning process 10 can also be displayed on conventional CRT console 56. Such displays permit an operator to monitor the process and to be aware of the idle/run status of each of the process components as determined by the process control computer in placing the process in its optimum state. Thus, it teaches control actions effectuating control change (such as adjusting stepoints based on the most recently updated optimum state for the process) of a power plant (i.e., asset as in Fig. 1, C3, L54-56)). 
Accordingly, as Rodsari, Richards, and Horn are directed to assets management and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Rodsari and Richards that is already able to determine setpoints for the control system in general to provide control actions effectuate control change of a smart asset such as by adjusting the setpoints for further optimization of the power plant based on recently updated data for optimization, as taught by HORN, in order to gain the various advantages of dynamically controlling the plant process based on current conditions, as evident in Horn, C8, L50-64, and C2, L67-C3, L30. 

Regarding claim 37, Rodsari and Richards teach the system of Claim 22. 
RODSARI further discloses the Hierarchical Smart Asset control … for a smart asset or group of smart assets ([0052] teaches hierarchical parametric multifaceted models 26 for the integrated process plant optimization and control system 10. Note from Fig. 1, the integrated process plant optimization and control system 10 inlcudes the optimization system 12 and control system 14, both of which are linked to the process plant(s) 16. [0035] teaches the parametric multifaceted models 26 may always be capable of functioning using an appropriate level of detail within a time horizon which may, for example, enable control of the process plant 16 by the control system 14. Also, as above, [0056] teaches with respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.).

Rodsari and Richards fail to explicitly disclose the control action instructs a parametric operational state… 

However, HORN explicitly discloses the control action instructs a parametric operational state … (C8, L50-64 teach values of the logic variables, independent variables, parameters, etc., of the most recently updated optimum state for process 10 as a result of the execution of optimization procedure 48 are used to control process 10 and its process components by control signals transmitted from process control computer 44 through interface 52 to adjust the set points of the controls of process 10 to correspond to the optimum state. Any signals representing useful information concerning process 10 can also be displayed on conventional CRT console 56. Such displays permit an operator to monitor the process and to be aware of the idle/run status of each of the process components as determined by the process control computer in placing the process in its optimum state. Thus, it teaches control actions such as adjusting stepoints based on the most recently updated optimum state for the process of a power plant (i.e., asset as in Fig. 1, C3, L54-56) and so here the control action instructs a parametric operational optimum state.). 
Accordingly, as Rodsari, Richards, and Horn are directed to assets management and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Rodsari and Richards that is already able to determine setpoints for the control system of asset(s) such as Horn, C8, L50-64, and C2, L67-C3, L30. 

Regarding claim 38, Rodsari and Richards teach the system of Claim 22. 
RODSARI further discloses the Hierarchical Smart Asset control … for a smart asset or group of smart assets ([0052] teaches hierarchical parametric multifaceted models 26 for the integrated process plant optimization and control system 10. Note from Fig. 1, the integrated process plant optimization and control system 10 includes the optimization system 12 and control system 14, both of which are linked to the process plant(s) 16. [0035] teaches the parametric multifaceted models 26 may always be capable of functioning using an appropriate level of detail within a time horizon which may, for example, enable control of the process plant 16 by the control system 14. Also, as above, [0056] teaches with respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.).

Rodsari and Richards fail to explicitly disclose the control action instructs a parametric operational set point… 

However, HORN explicitly discloses the control action instructs a parametric operational set point…  (C8, L50-64 teach values of the logic variables, independent variables, parameters, etc., of the most recently updated optimum state for process 10 as a result of the execution of optimization procedure 48 are used to control process 10 and its process components by control signals transmitted from process control computer 44 through interface 52 to adjust the set points of the controls of process 10 to correspond to the optimum state. Any signals representing useful information concerning process 10 can also be displayed on conventional CRT console 56. Such displays permit an operator to monitor the process and to be aware of the idle/run status of each of the process components as determined by the process control computer in placing the process in its optimum state. Thus, it teaches control actions such as adjusting setpoints based on the most recently updated optimum state for the process of a power plant (i.e., asset as in Fig. 1, C3, L54-56) and so here the control action instructs a parametric operational set point.). 
Accordingly, as Rodsari, Richards, and Horn are directed to assets management and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Rodsari and Richards that is already able to determine setpoints for the control system of asset(s) such as plant(s) in general to have the control actions instruct a parametric operational set point for an optimum state such as to adjust the setpoints for further optimization of the power plant based on recently updated data for optimization, as taught by HORN, in order to gain the various advantages of dynamically controlling the plant process based on current conditions in addition to generally utilizing the well-known feature from the teachings of Horn to gain the advantage of Horn, C8, L50-64, and C2, L67-C3, L30. 

Regarding claim 39, Rodsari and Richards teach the system of Claim 22. 
RODSARI further discloses the Hierarchical Smart Asset control … for a smart asset or group of smart assets ([0052] teaches hierarchical parametric multifaceted models 26 for the integrated process plant optimization and control system 10. Note from Fig. 1, the integrated process plant optimization and control system 10 includes the optimization system 12 and control system 14, both of which are linked to the process plant(s) 16. [0035] teaches the parametric multifaceted models 26 may always be capable of functioning using an appropriate level of detail within a time horizon which may, for example, enable control of the process plant 16 by the control system 14. Also, as above, [0056] teaches with respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.).

However, Rodsari and Richards fail to explicitly disclose the control action instructs a parametric operational constraint threshold …
HORN explicitly discloses the control action instructs a parametric operational constraint threshold … (C6, L12-31, claim 5 teach parametric operational constraint bound values (threshold) for process control modeling and optimization; C5 and Fig. 5 provides further details regarding the variables and boundaries set for the process control and optimization process. See also C8, L50-64 along with Fig. 1, C3, L54-56 teach control actions such as adjusting setpoints based on the most recently updated optimum state for the process of a power plant). 
Accordingly, as Rodsari, Richards, and Horn are directed to assets management and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Rodsari and Richards that is already able to determine setpoints for the control system of asset(s) such as plant(s) in general to have the control actions instruct parametric operational constraint threshold(s) for an optimum state such as to adjust the setpoints for further optimization of the power plant based on recently updated data for optimization, as taught by HORN, in order to gain the various advantages of dynamically controlling the plant process based on current conditions in addition to generally utilizing the well-known feature from the teachings of Horn to gain the advantage of providing constraint boundaries for effective process control, as evident in Horn, C8, L50-64, C2, L67-C3, L30, and C6, L12-31. 

Claim(s) 4, 6, 8, 10, 19-20, 25, 27, 29, 31, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodsari (US 20110106277 A1) in view of Richards (US 9454647 B1) in further view of Abhulimen (US 20120317058 A1).

Regarding claim 4, Rodsari and Richards teach the method of Claim 1. 
RODSARI further discloses the optimized process operation point is based on … operational constraints. ([0017] teaches correct communication of operation constraints for proper optimization of the process operation setpoints; determining an optimized process operation setpoint for the multifaceted dynamic process constraints – [0053], [0056]. [0056] teaches with respect to economically-drive process plant operation, the optimization system 12 may determine setpoints for the control system 14 based on economic objectives of the process plant 16. … The optimization system 12 may determine the optimal production sequence for the process plant 16 given production capability and constraints of the process plant 16. With respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.). 
However, Rodsari and Richards fail to disclose the determination is based on reliability, safety, and environmental process operational constraints. 
ABHULIMEN explicitly discloses the determination is based on reliability, safety, and environmental process operational constraints. ([0001], [0058] teaches a software based risk and safety management expert system built on sound methods for risk and fault, assessment, monitoring and reliability methods as well as safety management techniques, implemented by an expert computer assisted feedback system, that achieves real time fault-risk detection and planned safety maintenance, no false alarm thresholds and have strong robust attributes, which can analyze risk events in any process and facility system or combination of both. [1145] teaches management decision making is influenced by (i.e., based on) various factors (which are stated as constraints) such as reliability, safety and variation of the environment (i.e., environmental process operation constraints); [0066] - A safety matrix of the process system based on the reliability and risk superstructure can be evolved for any process or facility system with the method, with all the process variables that can lead to offset or failure systematically identified. The safe and constrained functions of the process system can be modeled, and the optimum matrix of safety determined; see also [0276-85] and [0814] for environmental constraints; see also [0710] for safety modeling; see also [0400-0408], claim 21 – reliability risk modeling considering various safety, environmental etc. factors/elements). 
Accordingly, as Rodsari, Richards, and Abhulimen are directed to complex process/plant/assets management and control technology using models/prediction engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constraints based optimized set point determination method taught by Rodsari and Richards by specifically incorporating Abhulimen’s teachings regarding various specific types of factors/constraints such as considering reliability, safety, and environmental etc. as doing so would have been adding another well-known approach practiced in the art and would have improved Rodsari’s well-known system/method in a predictable and expected manner providing an optimum and efficient process in terms of safety and other risk-related functions, for example, as evident in Abhulimen, [0066], [0058], [1145], [0400-08], claim 21 etc.

Regarding claim 6, Rodsari, Richards and ABHULIMEN disclose the method of Claim 4. 
ABHULIMEN further discloses wherein the reliability process operational constraint is determined for the smart asset set utilizing a reliability risk model (See claim objections above; Besides above, Abhulimen, [0001], [0400-0408] teach the reliability constraint is determined for the system (smart asset) utilizing a reliability risk model.)
Accordingly, the motivations to combine the teachings would be dictated by similar reasons as stated above in order to gain the advantage of improving the efficiency of the system.

Rodsari, Richards and ABHULIMEN disclose the method of Claim 4. 
ABHULIMEN further discloses wherein the environmental constraint is determined for the smart asset set utilizing an environmental risk model ([0276-85] teach the environmental constraint is determined for the system utilizing an environmental risk model; [0814] teaches management decisions making is influenced by various factors, including variation of the environment as part of constraints.). 
Accordingly, the motivations to combine the teachings would be dictated by similar reasons as stated above in order to gain the advantage of improving the efficiency of the system.

Regarding claim 10, Rodsari, Richards and ABHULIMEN disclose the method of Claim 4. 
ABHULIMEN further discloses wherein the safety constraint is determined for the smart asset set utilizing a safety risk model ([0001], [0400]-(0408], [0710] teach the safety constraint is determined for the system using a safety risk model.). 
Accordingly, the motivations to combine the teachings would be dictated by similar reasons as stated above in order to gain the advantage of improving the efficiency of the system.

Regarding claim 25, Rodsari and Richards teach the system of Claim 22. 
RODSARI further discloses the optimized process operation point is based on … operational constraints. ([0017] teaches correct communication of operation constraints for proper optimization of the process operation setpoints; determining an optimized process operation setpoint for the multifaceted dynamic process constraints – [0053], [0056]. [0056] teaches with respect to economically-drive process plant operation, the optimization system 12 may determine setpoints for the control system 14 based on economic objectives of the process plant 16. … The optimization system 12 may determine the optimal production sequence for the process plant 16 given production capability and constraints of the process plant 16. With respect to integrated optimization and control of multiple process plants 16, multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations.). 
However, Rodsari and Richards fail to disclose the determination is based on reliability, safety, and environmental process operational constraints. 
ABHULIMEN explicitly discloses the determination is based on reliability, safety, and environmental process operational constraints. ([0001], [0058] teaches a software based risk and safety management expert system built on sound methods for risk and fault, assessment, monitoring and reliability methods as well as safety management techniques, implemented by an expert computer assisted feedback system, that achieves real time fault-risk detection and planned safety maintenance, no false alarm thresholds and have strong robust attributes, which can analyze risk events in any process and facility system or combination of both. [1145] teaches management decision making is influenced by (i.e., based on) various factors (which are stated as constraints) such as reliability, safety and variation of the environment (i.e., environmental process operation constraints); [0066] - A safety matrix of the process system based on the reliability and risk superstructure can be evolved for any process or facility system with the method, with all the process variables that can lead to offset or failure systematically identified. The safe and constrained functions of the process system can be modeled, and the optimum matrix of safety determined; see also [0276-85] and [0814] for environmental constraints; see also [0710] for safety modeling; see also [0400-0408], claim 21 – reliability risk modeling considering various safety, environmental etc. factors/elements). 
Accordingly, as Rodsari, Richards, and Abhulimen are directed to complex process/plant/assets management and control technology using models/prediction engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constraints based optimized set point determination method and system taught by Rodsari and Richards by specifically incorporating Abhulimen’s teachings regarding various specific types of factors/constraints such as considering reliability, safety, and environmental etc. as doing so would have been adding another well-known approach practiced in the art and would have improved Rodsari’s well-known system/method in a predictable and expected manner providing an optimum and efficient process in terms of safety and other risk-related functions, for example, as evident in Abhulimen, [0066], [0058], [1145], [0400-08], claim 21 etc.

Regarding claim 27, Rodsari, Richards and ABHULIMEN disclose the system of Claim 25. 
ABHULIMEN further discloses wherein the reliability process operational constraint is determined for the smart asset set utilizing a reliability risk model (See claim objections above; Besides above, Abhulimen, [0001], [0400-0408] teach the reliability constraint is determined for the system (smart asset) utilizing a reliability risk model.)
Accordingly, the motivations to combine the teachings would be dictated by similar reasons as stated above in order to gain the advantage of improving the efficiency of the system.

Regarding claim 29, Rodsari, Richards and ABHULIMEN disclose the system of Claim 25. 
ABHULIMEN further discloses wherein the environmental constraint is determined for the smart asset set utilizing an environmental risk model ([0276-85] teach the environmental constraint is determined for the system utilizing an environmental risk model; [0814] teaches management decisions making is influenced by various factors, including variation of the environment as part of constraints.). 
Accordingly, the motivations to combine the teachings would be dictated by similar reasons as stated above in order to gain the advantage of improving the efficiency of the system.

Regarding claim 31, Rodsari, Richards and ABHULIMEN disclose the system of Claim 25. 
ABHULIMEN further discloses wherein the safety constraint is determined for the smart asset set utilizing a safety risk model ([0001], [0400]-(0408], [0710] teach the safety constraint is determined for the system using a safety risk model.). 
Accordingly, the motivations to combine the teachings would be dictated by similar reasons as stated above in order to gain the advantage of improving the efficiency of the system.


Regarding claim 19, Rodsari and Richards teach all the elements of claim 1.
While Rodsari further teaches receiving operational process parameters from the process plant(s) (as above, in Fig. 1-3, 5-6, [0011], [0018], [0053], [0056], and claims 1-3 teach parametric multifaceted model of a process plant configured to receive inputs from the process plant …), and that the parametric multifaceted model 26 may be stored on a machine readable memory medium of a computer system, and executed by a processor using program instructions to implement the operations ([0021], [0026]) where multiple production facilities assets for enterprise-wide optimization of manufacturing operations (as above, [0056]),
Rodsari and Richards do not explicitly disclose: 
[wherein the accessing smart asset automation operational process parameters associated with a Hierarchical Smart Asset system/group is retrieved] from a data store. 

However, Abhulimen explicitly teaches: 
[wherein the accessing smart asset automation operational process parameters associated with a Hierarchical Smart Asset system/group is retrieved] from a data store. ([0120], among many other paragraphs, teaches a SCADA Software System that interfaces database our user sensing instruments that measures operational and design variability of the subsystems and systems in the hierarchy. Our methods uses the process or plant layout design, measurements of the propagating operational process variables, design conditions and operating environment, and using the Hazop and FMECA analysis for studied systems to construct the Risk Safety Matrix Systems having Subcomponent Matrix System for the Process Systems where weights to each risk events are added sequentially which can contribute to an overall risk failure.).
Accordingly, as Rodsari, Richards, and Abhulimen are directed to complex process/plant/assets management and control technology using models/prediction engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parametric retrieval process taught by Rodsari and Richards by specifically incorporating Abhulimen’s teachings regarding retrieving various process measurements regarding operational and design variability of the subsystems and Abhulimen, [0120].

Regarding claim 20, Rodsari, Richards, and Abhulimen teach all the elements of claim 19.
Rodsari further teaches:
wherein the operational process parameters include historic or real time data. (Abstract, [0012], [0054] etc. teach certain sets of parameters may be indicative of low-level, real-time control parameters.)

Regarding claim 40, Rodsari and Richards teach all the elements of claim 22.
While Rodsari further teaches receiving operational process parameters from the process plant(s) (as above, in Fig. 1-3, 5-6, [0011], [0018], [0053], [0056], and claims 1-3 teach parametric multifaceted model of a process plant configured to receive inputs from the process plant …), and that the parametric multifaceted model 26 may be stored on a machine readable memory medium of a computer system, and executed by a processor using program instructions to implement the operations ([0021], [0026]) where multiple production facilities may be viewed as assets for enterprise-wide optimization of manufacturing operations (as above, [0056]),
Rodsari and Richards do not explicitly disclose: 
[wherein the accessing smart asset automation operational process parameters associated with a Hierarchical Smart Asset system/group is retrieved] from a data store. 

However, Abhulimen explicitly teaches: 
[wherein the accessing smart asset automation operational process parameters associated with a Hierarchical Smart Asset system/group is retrieved] from a data store. ([0120], among many other paragraphs, teaches a SCADA Software System that interfaces database our user sensing instruments that measures operational and design variability of the subsystems and systems in the hierarchy. Our methods uses the process or plant layout design, measurements of the propagating operational process variables, design conditions and operating environment, and using the Hazop and FMECA analysis for studied systems to construct the Risk Safety Matrix Systems having Subcomponent Matrix System for the Process Systems where weights to each risk events are added sequentially which can contribute to an overall risk failure.).
Accordingly, as Rodsari, Richards, and Abhulimen are directed to complex process/plant/assets management and control technology using models/prediction engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parametric retrieval process taught by Rodsari and Richards by specifically incorporating Abhulimen’s teachings regarding retrieving various process measurements regarding operational and design variability of the subsystems and systems in the hierarchy by interfacing with a database which stores these data as doing so would have been adding another well-known approach practiced in the art and would have improved Rodsari’s well-known system/method in a predictable and expected manner as evident in Abhulimen, [0120].

Rodsari, Richards, and Abhulimen teach all the elements of claim 40.
Rodsari further teaches:
wherein the operational process parameters include historic or real time data. (Abstract, [0012], [0054] etc. teach certain sets of parameters may be indicative of low-level, real-time control parameters.)

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodsari (US (US 20110106277 A1) in view of Dillon (US 20090077055 A1) in further view of Richards (US 9454647 B1).

Regarding claim 43, Rodsari teaches:
A method of Integrated Smart Asset Control System optimization of an industrial system, performed by a system controller (a system performing a method of integrated production facility viewed as an asset (smart asset) control system optimization - [0001], [0056]), also regarding components of an industrial system, see [0011] - the control parameters 20 typically used in conjunction with the control system 14 may include parameters of the process plant 16 model (e.g. reaction rates for a fermentation process, process gains, process residence times, and so forth) that may depend on process plant measurements (e.g. sensor readings, such as measurements of temperatures, pressures, flow rates), actuator settings, and so forth.) comprising:
accessing, a smart asset grouping which defines … control relationships from an Integrated Smart Asset Control System; (Fig. 6 & [0052] - The connectivity information (i.e., relationships) in the combined model may be maintained in a transparent manner. The ability to build a transparent hierarchy of parametric multifaceted models 26 may prove beneficial to the success of the integrated process plant optimization and control system 10. Fig. 1, 6, [0056-57] - architectural arrangements such that the operational constraints are developed by a production facility associated with multiple production facilities (group of smart assets) “within the integrated production facility control system”. Thus, [0052] & [0056] overall teach determining a hierarchical production facility control action utilizing (i.e., accessing) process operation setpoint for a process plant and this also applies when the production facility is associated with multiple production facilities (group of smart assets).)
accessing a plurality of operational constraint parameters and a plurality of operational objective parameters associated with an asset within an Integrated Smart Asset Control System; (See Fig. 1-3, 5-6, [0011], [0018], [0053], [0056], and claims 1-3 teach parametric multifaceted model of a process plant configured to receive inputs from the process plant, and to map a first set of parameters relating to a first facet of the parametric multifaceted model of the process plant into a second set of parameters relating to a second facet of the parametric multifaceted model of the process plant, and a control system configured to control the process plant using the second set of parameters, wherein the first set of parameters is different than the second set of parameters, and wherein the mapping of the first set of parameters into the second set of parameters is a function of current and/or anticipated operating conditions of the process plant, and wherein this mapping occurs in a timely manner allowing for control of the process plant. The optimization parameters comprise production facility constraints, throughput limits, equipment efficiency, etc. Thus, these teach accessing production facility automation operational process parameters including operational constraints parameters associated for a production facility within an Integrated production facility control system; The throughput limits, equipment efficiency etc. are example of plurality of objectives. Also, [0053] - In particular, the disclosed embodiments enable constrained modification of the optimization system 12, which may include models for process plant modules, models of operation constraints, and operation priorities and objectives, among others.); 
developing multi-faceted dynamic constraints at a smart asset level utilizing the plurality of operational constraint parameters and the plurality of operational objective parameters associated with an automation operational process of the Integrated Smart Asset Control System ([0048] teaches a parametric multifaceted model 26 may systematically relate the shortcut models 32 for economic optimization (e.g., Equations 4 and 5) to the detailed dynamic models 28 for control (e.g., Equations 1-3) by explicitly modeling εH20 and εeth as functions of the manipulated variables that control in Equation 1 (e.g., as a function of fuel flow and/or mass flow. It should be noted that the controller constraints in the achievable moisture level in the exit of the dryers 64 (e.g., due to the temperature constraints) may be easily reflected in constraints on εH20 and εeth and, hence, may maintain the consistency of the economic optimization with the dryer controller performance. Thus, it teaches developing a multifaceted dynamic process constraints like the controller constraints utilizing the operational constraints like the temperature constraints associated with automation operational process; For utilization of the parameters, see above citations from Fig. 1-3, 5-6, [0011], [0018], [0053], [0056], and claims 1-3. Regarding the utilization of plurality of operational objective parameters, see as above, [0053] - In particular, the disclosed embodiments enable constrained modification of the optimization system 12, which may include models for process plant modules, models of operation constraints, and operation priorities and objectives, among others.);
 ([0014], [0053] teach evaluating the multifaceted dynamic process constraint model to scale (balance) operational process constraints based on process objectives. For example, [0053] teaches: The integrated process plant optimization and control system 10 is equipped to handle this dynamic nature of process plants 16. In particular, the disclosed embodiments enable constrained modification of the optimization system 12, which may include models for process plant modules, models of operation constraints, and operation priorities and objectives, among others. The constrained modification may be accomplished in both an adaptive manner (e.g., via modification of a present time representation of the process plant 16) and a predictive manner (e.g., via modification of a representation of the process plant 16 over a relevant decision/prediction horizon). The constrained modification may be based on both the current state of the process plant 16 and an anticipated and/or planned profile over a decision horizon. A representative example of the need for constrained modification of process plant models for the integrated process plant optimization and control system 10 is the case where the optimization system 12 determines a new production level within a given time frame in a polymer process and needs to correctly account for the potentially large variation in delays as a function of production level.); determining an optimized process operation point for the smart asset for the multi-faceted dynamic process constraint model (determining an optimized process operation setpoint for the production facility for the multifaceted dynamic process constraints – [0053], [0056]); 
 (receiving a production facility control action generated from the optimized setpoint; paragraphs [0016], [0017].); 
and executing the smart asset control action to transition from current operational values to operational values to achieve the balanced operational constraints (executing the hierarchical production facility control action to transition from current operational values to operational values to achieve the scaled operational constraints; paragraphs [0052], claim 11 ).

While Rodsari further teaches data elements used in part by a parent to determine a smart asset control action for an associated child smart asset (see Fig. 1 and [0012], [0056] teach the control system 14 (part of Integrated Process Plant Optimization / Control System 10, i.e., parent) may receive the process outputs 22 and process inputs 24 from the one or more process plants 16, to modify the control parameters 20. These control parameters 20 may then be used to control the one or more process plants 16 by, for instance, modifying the process inputs 24 which may be sent to the one or more process plants 16. Here the parameters are the data elements.); 

Rodsari does not explicitly disclose the parameters received by a parent to be based on transmitting request by the parent and thus Rodsari does not explicitly teach below portion of the claim limitation:
transmitting data elements request by a parent … 
Dillon explicitly teaches:
(abstract, [0072] teach the user interface routines 58 may be used to view data or to obtain data from any of the data sources in the other parts of the process plant 10 via, for example, the asset management system 50. … The pooling of status information at the asset data/search reporter 60 described above, provides a centralized source for reporting on the various entities within the process plant 10 to each of the various personnel rather than requiring a user to access each particular data source separately. It will be understood that the asset data/search reporter 60, via a user interface routine 58, can report on one or more entities using one of the monitoring techniques described above and can report status information of these entities to any desired persons, such as to a maintenance person, a business person, a process operator, etc., thereby eliminating the need for separate reports for each entity, data source, etc. It will also be understood that the asset data/search reporter 60 may present report personalized or profile-based information tailored to the particular user request input at the user interface routines 58 and based on past user interaction with the user interface routines 58. For example, these user interface routines 58 may present users with plant asset data from which the asset data/search reporter 60 tracks user interaction and viewing to develop historical (profile) data that is later used to tailor the user interface routines 58 upon the users next interaction therewith.)
Accordingly, as Rodsari and Dillon are directed to process/plant control technology using models/prediction engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parametric retrieval process taught by Rodsari by specifically incorporating Dillon’s teachings regarding retrieving various parameters (asset data of plant, i.e., child) based on request from the asset management Dillon, [0072].

However, Rodsari and Dillon do not explicitly disclose the asset grouping defining the control relationships to be explicitly of a plurality of parent/child equipment element. 
Meaning, Rodsari does not explicitly disclose:
[accessing, a smart asset grouping which defines] a plurality of parent/child equipment element [control relationships from an Integrated Smart Asset Control System];

Richards explicitly teaches:
[accessing, a smart asset grouping which defines] a plurality of parent/child equipment element [control relationships from an Integrated Smart Asset Control System]; (C2, L51-54 - the systems and methods herein may graphically demonstrate how each object is related (e.g., parent/child) and how critical each relationship is. C2, L60-64 teach obtaining, by a computing device, one or more relationships between an electronic device and one or more related electronic devices and obtaining one or more relationship priorities of the one or more relationships. C13, L53-56, & L61-67 teach parent-child arrangement (parent nodes and child nodes for electronic devices based on different levels of priorities) configurations or relationships being displayed or accessible by navigating the node(s). Thus, it teaches the asset grouping defining the above plurality of parent/child [electronic devices etc.] control relationships. Regarding the plurality of parent/child control relationships belonging to equipment element, see how the assets are defined & exemplified further such as in C5, L13-28, continued to L35-37, which includes various equipment elements being part of examples of assets. Further details of relational controls can be found in C6, L34-41.)

Accordingly, as Rodsari, Dillon and Richards are directed to process plants/assets management and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parametric retrieval and asset control process with capabilities to retrieve data based on parental request taught by Rodsari and Dillon by specifically incorporating Richard’s teachings regarding retrieving various parameters (asset data such as equipment since various equipment data can be an addition of asset data) based on access, view, and editing of the parent-child nodes of various configurations from the asset management system with defined relational controls as doing so would have been adding another well-known approach practiced in the art and would have improved Rodsari and Dillon’s well-known system/method in a predictable and expected manner such as by enabling tracking/reporting of personalized data taking advantage of the easy demonstration of how each object is related (e.g., parent/child) and how critical each relationship is by utilizing flexible ways of controlling the nodes as the user/client (such as by editing form & control definitions based on relational priorities etc.), as needed/desired for further analysis by the asset management system as evident in Richards, Fig. 9-10, C2, L52-54.

Claim(s) 5, 12-13, 26, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodsari (US 20110106277 A1) in view of Richards (US 9454647 B1) in further view of Abhulimen (US 20120317058 A1) in further view of Park (US 9697355 B1).

Regarding claim 5, Rodsari, Richards, and Abhulimen teach all the elements of claim 4.
While Rodsari, Richards, and Abhulimen teach determining an optimized process operational point based on developing operational constraints for a production facility associated with multiple production facilities (group of smart assets) within the integrated production facility control system (as in Rodsari, Fig. 1-3, 5-6, [0011], [0018], [0053], [0056-57], and claims 1-3), and aggregating production facility’s near real-time data ([0029-30]),
Rodsari, Richards, and Abhulimen do not explicitly disclose:
[wherein the optimized process operation point is determined based on asset constraint aggregation] across each smart asset in a smart asset grouping. 

However, Park explicitly teaches:
[wherein optimized process operation point is determined based on asset constraint aggregation] across each smart asset in a smart asset grouping. (Fig. 6, C27, L30-45 teach as shown in FIG. 6, the global device 107 itself can be deployed in a hierarchical manner. Referring now to FIG. 6, a corporation or an agency with multiple protected systems 103 spanning multiple locations, for example, can choose to deploy one global device 107 for each location to provide situational awareness for multiple protected systems 103 within the location, and another global device 107 at the headquarters level where information from all the individual locations is aggregated. In at least one embodiment, the user corporation or agency can also choose to communicate with other global devices 107 operated by other entities, as it is foreseeable that large-scale attacks could affect multiple targets. In at least one embodiment, the global device 107 can further complement information provided by the cyber security system 100 with external information by tracking third-party data sources (such as RSS, Twitter, etc.). Also regarding the conditional control aspect, see C27, L20-29 teach the cyber security system 100 can further include at least one global device 107 operatively coupled with one or more control devices 105 via the network 109. The global device 107 can connect multiple protected systems 103 and aggregate information coming from multiple clusters of systems 103. As such, the global device 107 can provide global insight into the health of multiple infrastructure points and automatically analyze the aggregated data for anomalies and other signs of large-scale attacks spanning multiple systems 103. C32, L23-27 teach various control systems such as control power plants as exemplary field.)

Accordingly, as all of Rodsari, Richards, Abhulimen and Park are directed to various rules/modeling based plant/assets management and control system/method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of RODSARI, Richards, and Abhulimen controlling an optimized process operation that is able to aggregate constraint data of an asset by incorporating further capability of aggregating constraint data such as security data of each of multiple assets (facilities/plants/devices in different locations) to analyze and model security data from the system and external sources among other aggregated information, for example, to protect the devices/assets as taught by Park, in order to gain the advantage of well-known way of ensuring situational awareness for multiple protected systems in the hierarchy as evident in Park, Fig. 6, C27, L30-45, C27, L20-29, C32, L23-27 etc.

Regarding claim 26, Rodsari, Richards, and Abhulimen teach all the elements of claim 25.
While Rodsari, Richards, and Abhulimen teach determining an optimized process operational point based on developing operational constraints for a production facility associated with multiple production facilities (group of smart assets) within the integrated production facility control system (as in Rodsari, Fig. 1-3, 5-6, [0011], [0018], [0053], [0056-57], and claims 1-3), and aggregating production facility’s near real-time data ([0029-30]),
Rodsari, Richards, and Abhulimen do not explicitly disclose:
[wherein optimized process operation point is determined based on asset constraint aggregation] across each smart asset in a smart asset grouping. 

However, Park explicitly teaches:
[wherein optimized process operation point is determined based on asset constraint aggregation] across each smart asset in a smart asset grouping. (Fig. 6, C27, L30-45 teach as shown in FIG. 6, the global device 107 itself can be deployed in a hierarchical manner. Referring now to FIG. 6, a corporation or an agency with multiple protected systems 103 spanning multiple locations, for example, can choose to deploy one global device 107 for each location to provide situational awareness for multiple protected systems 103 within the location, and another global device 107 at the headquarters level where information from all the individual locations is aggregated. In at least one embodiment, the user corporation or agency can also choose to communicate with other global devices 107 operated by other entities, as it is foreseeable that large-scale attacks could affect multiple targets. In at least one embodiment, the global device 107 can further complement information provided by the cyber security system 100 with external information by tracking third-party data sources (such as RSS, Twitter, etc.). Also regarding the conditional control aspect, see C27, L20-29 teach the cyber security system 100 can further include at least one global device 107 operatively coupled with one or more control devices 105 via the network 109. The global device 107 can connect multiple protected systems 103 and aggregate information coming from multiple clusters of systems 103. As such, the global device 107 can provide global insight into the health of multiple infrastructure points and automatically analyze the aggregated data for anomalies and other signs of large-scale attacks spanning multiple systems 103. C32, L23-27 teach various control systems such as control power plants as exemplary field.)

Accordingly, as all of Rodsari, Richards, Abhulimen and Park are directed to various rules/modeling based plant/assets management and control system/method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of RODSARI, Richards, and Abhulimen controlling an optimized process operation that is able to aggregate constraint data of an asset by incorporating further capability of aggregating constraint data such as security data of each of multiple assets (facilities/plants/devices in different locations) to analyze and model security data from the system and external sources among other aggregated information, for example, to protect the devices/assets as taught by Park, in order to gain the advantage of well-known way of ensuring situational awareness for multiple protected systems in the hierarchy as evident in Park, Fig. 6, C27, L30-45, C27, L20-29, C32, L23-27 etc.

Regarding claim 12, Rodsari, Richards, and Abhulimen teach all the elements of claim 4.
While Rodsari, Richards, and Abhulimen teach accessing production facility automation operational process parameters associated for a production facility within an Integrated (as in Rodsari, Fig. 1-3, 5-6, [0011], [0018], [0053], [0056], and claims 1-3), and aggregating production facility’s near real-time data ([0029-30]),
Rodsari, Richards, and Abhulimen do not explicitly disclose:
wherein access to a smart asset is dynamically controlled based on aggregated security data.
Park explicitly teaches:
wherein access to a smart asset is dynamically controlled based on aggregated security data. (Fig. 6, C27, L30-45 teach as shown in FIG. 6, the global device 107 itself can be deployed in a hierarchical manner. Referring now to FIG. 6, a corporation or an agency with multiple protected systems 103 spanning multiple locations, for example, can choose to deploy one global device 107 for each location to provide situational awareness for multiple protected systems 103 within the location, and another global device 107 at the headquarters level where information from all the individual locations is aggregated. In at least one embodiment, the user corporation or agency can also choose to communicate with other global devices 107 operated by other entities, as it is foreseeable that large-scale attacks could affect multiple targets. In at least one embodiment, the global device 107 can further complement information provided by the cyber security system 100 with external information by tracking third-party data sources (such as RSS, Twitter, etc.). Also regarding the conditional control aspect, see C27, L20-29 teach the cyber security system 100 can further include at least one global device 107 operatively coupled with one or more control devices 105 via the network 109. The global device 107 can connect multiple protected systems 103 and aggregate information coming from multiple clusters of systems 103. As such, the global device 107 can provide global insight into the health of multiple infrastructure points and automatically analyze the aggregated data for anomalies and other signs of large-scale attacks spanning multiple systems 103. C32, L23-27 teach various control systems such as control power plants as exemplary field.)

Accordingly, as all of Rodsari, Richards, Abhulimen and Park are directed to various rules/modeling based plant/assets management and control system/method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of RODSARI, Richards, and Abhulimen controlling an optimized process operation that is able to access various assets (facilities/plants) to aggregate various data to analyze and model by incorporating security data from the system and external sources among other aggregated information to protect the devices/assets as taught by Park, in order to gain the advantage of well-known way of ensuring situational awareness for multiple protected systems in the hierarchy as evident in Park, Fig. 6, C27, L30-45, C27, L20-29, C32, L23-27 etc.

Regarding claim 13, Rodsari, Richards, Abhulimen and Park teach all the elements of claim 12.
Park further teaches:
wherein the aggregated security data includes both Integrated Smart Asset Control System specific and external security data. (As above, Fig. 6, C27, L30-45 teach as shown in FIG. 6, the global device 107 itself can be deployed in a hierarchical manner. Referring now to FIG. 6, a corporation or an agency with multiple protected systems 103 spanning multiple locations, for example, can choose to deploy one global device 107 for each location to provide situational awareness for multiple protected systems 103 within the location, and another global device 107 at the headquarters level where information from all the individual locations is aggregated. In at least one embodiment, the user corporation or agency can also choose to communicate with other global devices 107 operated by other entities, as it is foreseeable that large-scale attacks could affect multiple targets. In at least one embodiment, the global device 107 can further complement information provided by the cyber security system 100 with external information by tracking third-party data sources (such as RSS, Twitter, etc.). Also regarding the conditional control aspect, see C27, L20-29 teach the cyber security system 100 can further include at least one global device 107 operatively coupled with one or more control devices 105 via the network 109. The global device 107 can connect multiple protected systems 103 and aggregate information coming from multiple clusters of systems 103. As such, the global device 107 can provide global insight into the health of multiple infrastructure points and automatically analyze the aggregated data for anomalies and other signs of large-scale attacks spanning multiple systems 103. C32, L23-27 teach various control systems such as control power plants as exemplary field.)
	Motivation to combine the teachings are dictated by the reasons similar to above. 

Regarding claim 33, Rodsari, Richards, and Abhulimen teach all the elements of claim 25.
While Rodsari, Richards, and Abhulimen teach accessing production facility automation operational process parameters associated for a production facility within an Integrated production facility control system (as in Rodsari, Fig. 1-3, 5-6, [0011], [0018], [0053], [0056], and claims 1-3), and aggregating production facility’s near real-time data ([0029-30]),
Rodsari, Richards, and Abhulimen do not explicitly disclose:
wherein access to a smart asset is dynamically controlled based on aggregated security data.
Park explicitly teaches:
(Fig. 6, C27, L30-45 teach as shown in FIG. 6, the global device 107 itself can be deployed in a hierarchical manner. Referring now to FIG. 6, a corporation or an agency with multiple protected systems 103 spanning multiple locations, for example, can choose to deploy one global device 107 for each location to provide situational awareness for multiple protected systems 103 within the location, and another global device 107 at the headquarters level where information from all the individual locations is aggregated. In at least one embodiment, the user corporation or agency can also choose to communicate with other global devices 107 operated by other entities, as it is foreseeable that large-scale attacks could affect multiple targets. In at least one embodiment, the global device 107 can further complement information provided by the cyber security system 100 with external information by tracking third-party data sources (such as RSS, Twitter, etc.). Also regarding the conditional control aspect, see C27, L20-29 teach the cyber security system 100 can further include at least one global device 107 operatively coupled with one or more control devices 105 via the network 109. The global device 107 can connect multiple protected systems 103 and aggregate information coming from multiple clusters of systems 103. As such, the global device 107 can provide global insight into the health of multiple infrastructure points and automatically analyze the aggregated data for anomalies and other signs of large-scale attacks spanning multiple systems 103. C32, L23-27 teach various control systems such as control power plants as exemplary field.)

Accordingly, as all of Rodsari, Richards, Abhulimen and Park are directed to various rules/modeling based plant/assets management and control system/method, it would have been Park, Fig. 6, C27, L30-45, C27, L20-29, C32, L23-27 etc.

Regarding claim 34, Rodsari, Richards, Abhulimen and Park teach all the elements of claim 33.
Park further teaches:
wherein the aggregated security data includes both Integrated Smart Asset Control System specific and external security data. (As above, Fig. 6, C27, L30-45 teach as shown in FIG. 6, the global device 107 itself can be deployed in a hierarchical manner. Referring now to FIG. 6, a corporation or an agency with multiple protected systems 103 spanning multiple locations, for example, can choose to deploy one global device 107 for each location to provide situational awareness for multiple protected systems 103 within the location, and another global device 107 at the headquarters level where information from all the individual locations is aggregated. In at least one embodiment, the user corporation or agency can also choose to communicate with other global devices 107 operated by other entities, as it is foreseeable that large-scale attacks could affect multiple targets. In at least one embodiment, the global device 107 can further complement information provided by the cyber security system 100 with external information by tracking third-party data sources (such as RSS, Twitter, etc.). Also regarding the conditional control aspect, see C27, L20-29 teach the cyber security system 100 can further include at least one global device 107 operatively coupled with one or more control devices 105 via the network 109. The global device 107 can connect multiple protected systems 103 and aggregate information coming from multiple clusters of systems 103. As such, the global device 107 can provide global insight into the health of multiple infrastructure points and automatically analyze the aggregated data for anomalies and other signs of large-scale attacks spanning multiple systems 103. C32, L23-27 teach various control systems such as control power plants as exemplary field.)
	Motivation to combine the teachings are dictated by the reasons similar to above. 


Claim(s) 7, 9, 11, 28, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodsari (US 20110106277 A1 in view of Richards (US 9454647 B1) in further view of Abhulimen (US 20120317058 A1) in further view of Corynen (US 20030167265 A1).

Regarding claim 7, Rodsari, Richards, and Abhulimen teach all the elements of claim 6.
While Rodsari teaches determination of process operational constraints for process optimization and control related models as addressed above, and Abhulimen teaches various reliability, safety and environmental process operational constraints based determination using risk analysis and modeling (As above, see [0001], [0058] teaches a software based risk and safety management expert system built on sound methods for risk and fault, assessment, monitoring and reliability methods as well as safety management techniques, implemented by an expert computer assisted feedback system, that achieves real time fault-risk detection and planned safety maintenance, no false alarm thresholds and have strong robust attributes, which can analyze risk events in any process and facility system or combination of both. [1145] teaches management decision making is influenced by (i.e., based on) various factors (which are stated as constraints) such as reliability, safety and variation of the environment (i.e., environmental process operation constraints); [0066] - A safety matrix of the process system based on the reliability and risk superstructure can be evolved for any process or facility system with the method, with all the process variables that can lead to offset or failure systematically identified. The safe and constrained functions of the process system can be modeled, and the optimum matrix of safety determined; see also [0276-85] and [0814] for environmental constraints; see also [0710] for safety modeling; see also [0400-0408], claim 21 – reliability risk modeling considering various safety, environmental etc. factors/elements; for real-time computation and control parameters, see [0030], [0054].).

Note, Abhulimen further, in general, details hazard evaluation and risk analysis considering various operational factors/constraints to improve reliability, safety, and environment of the system (see these details in Abhulimen, [0011], [0036], 0051], [0066], [0144], [0273], [0329], [0360], [0399], [0710], [0773], [0859], among other paragraphs for details of risk analysis and evaluation considering various factors of the system using various equations and objective functions.) 
	Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control, doing so via various well-known risk analysis processes as further taught by Abhulimen would have been obvious to one of ordinary 

However, Rodsari, Richards, and Abhulimen do not explicitly teach a reliability risk that is defined as the maximum of the three risk factors claimed in below limitation:
wherein the reliability constraint is defined as: RT Reliability Risk = MAX (Operational Reliability Risk, Conditional Reliability Risk, Reliability Safety Risk).

Corynen explicitly teaches maximizing as part of evaluating objective functions for various factors in risk analysis. (Abstract teaches A stand-alone computer application for solving decision problems, conducting decision and risk analyses, and for globally optimizing the operation of systems and processes is disclosed. Running on a personal computer, the application embodies three major methods. The first method is project oriented and includes highly modularized procedures for solving and analyzing sequential, probabilistic and multi-objective decision problems. It enables a user to specify and to seamlessly integrate prioritized objectives, performance measures, utility functions, decisions, choices, outcomes, probabilities, multi-dimensional costs and external parameters into an objectives-based decision model. It further includes procedures to assist a user in the construction of objectives hierarchies, utility functions, cost functions and probability expressions. See also [0021] teaches an important application of hierarchical graphs arises when decision problems are motivated by a multiplicity of competing objectives. An objective is a statement of action whose purpose is to attain a desired state or condition. Whenever the nodes of a hierarchical graph represent objectives, the graph is called an objectives hierarchy. Statements such as "minimize losses", " maximize profit", "increase reliability" and "reduce environmental risks" are examples of objectives associated with typical decision problems. For any edge (u,v) in E, if u and v are objectives, if u belongs to H.sub.1 and v belongs to H.sub.j and i>j , then u is the super-objective of v and v is a sub-objective of u, and similarly when i<j. Additionally, [0048] teaches at each decision node, the procedure calculates the maximum value of its choices. The overall process terminates at the root node, yielding the choice with the largest expected value, the optimal choice.)
Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control utilizing risk analysis of various factors regarding environment, safety and reliability of the operation and processes, doing so specifically via various well-known risk analysis processes such as having the objective function to measure the risk being the maximum value of its choices (such as the ones taught by Rodsari, and Abhulimen) as further taught by Corynen would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention since that would be one of the well-known ways of achieving an improved and further safe and reliable system/method in a predictable and expected manner as it would have enhanced the decision making process in efforts of decreasing risks while maximizing profits and minimizing future losses in the process as evident in Corynen, abstract, [0021], [0048] etc.

Regarding claim 9, Rodsari, Richards, and Abhulimen teach all the elements of claim 8.
While Rodsari teaches determination of process operational constraints for process optimization and control related models as addressed above, and Abhulimen teaches various reliability, (As above, see [0001], [0058] teaches a software based risk and safety management expert system built on sound methods for risk and fault, assessment, monitoring and reliability methods as well as safety management techniques, implemented by an expert computer assisted feedback system, that achieves real time fault-risk detection and planned safety maintenance, no false alarm thresholds and have strong robust attributes, which can analyze risk events in any process and facility system or combination of both. [1145] teaches management decision making is influenced by (i.e., based on) various factors (which are stated as constraints) such as reliability, safety and variation of the environment (i.e., environmental process operation constraints); [0066] - A safety matrix of the process system based on the reliability and risk superstructure can be evolved for any process or facility system with the method, with all the process variables that can lead to offset or failure systematically identified. The safe and constrained functions of the process system can be modeled, and the optimum matrix of safety determined; see also [0276-85] and [0814] for environmental constraints; see also [0710] for safety modeling; see also [0400-0408], claim 21 – reliability risk modeling considering various safety, environmental etc. factors/elements; for real-time computation and control parameters, see [0030], [0054].).

Note, Abhulimen further, in general, details hazard evaluation and risk analysis considering various operational factors/constraints to improve reliability, safety, and environment of the system (see these details in Abhulimen, [0011], [0036], 0051], [0066], [0144], [0273], [0329], [0360], [0399], [0710], [0773], [0859], among other paragraphs for details of risk analysis and evaluation considering various factors of the system using various equations and objective functions.) 
	Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control, doing so via various well-known risk analysis processes as further taught by Abhulimen would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention since that would be one of the well-known ways of achieving an improved and further safe and reliable system/method in a predictable and expected manner. 

However, Rodsari, Richards, and Abhulimen do not explicitly teach a reliability risk that is defined as the maximum of the three risk factors claimed in below limitation:
wherein the reliability constraint is defined as: RT Environmental Risk = MAX (Operational Environmental Risk, Conditional Environmental Risk, Reliability Environmental Risk).

Corynen explicitly teaches maximizing as part of evaluating objective functions for various factors in risk analysis. (Abstract teaches A stand-alone computer application for solving decision problems, conducting decision and risk analyses, and for globally optimizing the operation of systems and processes is disclosed. Running on a personal computer, the application embodies three major methods. The first method is project oriented and includes highly modularized procedures for solving and analyzing sequential, probabilistic and multi-objective decision problems. It enables a user to specify and to seamlessly integrate prioritized objectives, performance measures, utility functions, decisions, choices, outcomes, probabilities, multi-dimensional costs and external parameters into an objectives-based decision model. It further includes procedures to assist a user in the construction of objectives hierarchies, utility functions, cost functions and probability expressions. See also [0021] teaches an important application of hierarchical graphs arises when decision problems are motivated by a multiplicity of competing objectives. An objective is a statement of action whose purpose is to attain a desired state or condition. Whenever the nodes of a hierarchical graph represent objectives, the graph is called an objectives hierarchy. Statements such as "minimize losses", " maximize profit", "increase reliability" and "reduce environmental risks" are examples of objectives associated with typical decision problems. For any edge (u,v) in E, if u and v are objectives, if u belongs to H.sub.1 and v belongs to H.sub.j and i>j , then u is the super-objective of v and v is a sub-objective of u, and similarly when i<j. Additionally, [0048] teaches at each decision node, the procedure calculates the maximum value of its choices. The overall process terminates at the root node, yielding the choice with the largest expected value, the optimal choice.)
Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control utilizing risk analysis of various factors regarding environment, safety and reliability of the operation and processes, doing so specifically via various well-known risk analysis processes such as having the objective function to measure the risk being the maximum value of its choices (such as the ones taught by Rodsari and Abhulimen) as further taught by Corynen would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention since that would be one of the well-known ways of achieving an improved and further safe and reliable system/method in a predictable and expected manner as it would have enhanced the decision making process in Corynen, abstract, [0021], [0048] etc.

Regarding claim 11, Rodsari, Richards, and Abhulimen teach all the elements of claim 10.
While Rodsari teaches determination of process operational constraints for process optimization and control related models as addressed above, and Abhulimen teaches various reliability, safety and environmental process operational constraints based determination using risk analysis and modeling (As above, see [0001], [0058] teaches a software based risk and safety management expert system built on sound methods for risk and fault, assessment, monitoring and reliability methods as well as safety management techniques, implemented by an expert computer assisted feedback system, that achieves real time fault-risk detection and planned safety maintenance, no false alarm thresholds and have strong robust attributes, which can analyze risk events in any process and facility system or combination of both. [1145] teaches management decision making is influenced by (i.e., based on) various factors (which are stated as constraints) such as reliability, safety and variation of the environment (i.e., environmental process operation constraints); [0066] - A safety matrix of the process system based on the reliability and risk superstructure can be evolved for any process or facility system with the method, with all the process variables that can lead to offset or failure systematically identified. The safe and constrained functions of the process system can be modeled, and the optimum matrix of safety determined; see also [0276-85] and [0814] for environmental constraints; see also [0710] for safety modeling; see also [0400-0408], claim 21 – reliability risk modeling considering various safety, environmental etc. factors/elements; for real-time computation and control parameters, see [0030], [0054].).

Note, Abhulimen further, in general, details hazard evaluation and risk analysis considering various operational factors/constraints to improve reliability, safety, and environment of the system (see these details in Abhulimen, [0011], [0036], 0051], [0066], [0144], [0273], [0329], [0360], [0399], [0710], [0773], [0859], among other paragraphs for details of risk analysis and evaluation considering various factors of the system using various equations and objective functions.) 
	Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control, doing so via various well-known risk analysis processes as further taught by Abhulimen would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention since that would be one of the well-known ways of achieving an improved and further safe and reliable system/method in a predictable and expected manner. 

However, Rodsari, Richards, and Abhulimen do not explicitly teach a reliability risk that is defined as the maximum of the three risk factors claimed in below limitation:
wherein the reliability constraint is defined as: RT Safety Risk = MAX (Operational Safety Risk, Conditional Safety Risk, Reliability Safety Risk).

Corynen explicitly teaches maximizing as part of evaluating objective functions for various factors in risk analysis. (Abstract teaches a stand-alone computer application for solving decision problems, conducting decision and risk analyses, and for globally optimizing the operation of systems and processes is disclosed. Running on a personal computer, the application embodies three major methods. The first method is project oriented and includes highly modularized procedures for solving and analyzing sequential, probabilistic and multi-objective decision problems. It enables a user to specify and to seamlessly integrate prioritized objectives, performance measures, utility functions, decisions, choices, outcomes, probabilities, multi-dimensional costs and external parameters into an objectives-based decision model. It further includes procedures to assist a user in the construction of objectives hierarchies, utility functions, cost functions and probability expressions. See also [0021] teaches an important application of hierarchical graphs arises when decision problems are motivated by a multiplicity of competing objectives. An objective is a statement of action whose purpose is to attain a desired state or condition. Whenever the nodes of a hierarchical graph represent objectives, the graph is called an objectives hierarchy. Statements such as "minimize losses", " maximize profit", "increase reliability" and "reduce environmental risks" are examples of objectives associated with typical decision problems. For any edge (u,v) in E, if u and v are objectives, if u belongs to H.sub.1 and v belongs to H.sub.j and i>j , then u is the super-objective of v and v is a sub-objective of u, and similarly when i<j. Additionally, [0048] teaches at each decision node, the procedure calculates the maximum value of its choices. The overall process terminates at the root node, yielding the choice with the largest expected value, the optimal choice.)
Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control utilizing risk analysis of various factors regarding environment, safety and reliability of the operation and processes, doing so specifically via various well-known risk analysis processes such as having the objective function to measure the risk being the maximum value of its choices (such as the ones taught by Rodsari Corynen, abstract, [0021], [0048] etc.

Regarding claim 28, Rodsari, Richards, and Abhulimen teach all the elements of claim 27.
While Rodsari teaches determination of process operational constraints for process optimization and control related models as addressed above, and Abhulimen teaches various reliability, safety and environmental process operational constraints based determination using risk analysis and modeling (As above, see [0001], [0058] teaches a software based risk and safety management expert system built on sound methods for risk and fault, assessment, monitoring and reliability methods as well as safety management techniques, implemented by an expert computer assisted feedback system, that achieves real time fault-risk detection and planned safety maintenance, no false alarm thresholds and have strong robust attributes, which can analyze risk events in any process and facility system or combination of both. [1145] teaches management decision making is influenced by (i.e., based on) various factors (which are stated as constraints) such as reliability, safety and variation of the environment (i.e., environmental process operation constraints); [0066] - A safety matrix of the process system based on the reliability and risk superstructure can be evolved for any process or facility system with the method, with all the process variables that can lead to offset or failure systematically identified. The safe and constrained functions of the process system can be modeled, and the optimum matrix of safety determined; see also [0276-85] and [0814] for environmental constraints; see also [0710] for safety modeling; see also [0400-0408], claim 21 – reliability risk modeling considering various safety, environmental etc. factors/elements; for real-time computation and control parameters, see [0030], [0054].).

Note, Abhulimen further, in general, details hazard evaluation and risk analysis considering various operational factors/constraints to improve reliability, safety, and environment of the system (see these details in Abhulimen, [0011], [0036], 0051], [0066], [0144], [0273], [0329], [0360], [0399], [0710], [0773], [0859], among other paragraphs for details of risk analysis and evaluation considering various factors of the system using various equations and objective functions.) 
	Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control, doing so via various well-known risk analysis processes as further taught by Abhulimen would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention since that would be one of the well-known ways of achieving an improved and further safe and reliable system/method in a predictable and expected manner. 

However, Rodsari and Abhulimen do not explicitly teach a reliability risk that is defined as the maximum of the three risk factors claimed in below limitation:
wherein the reliability constraint is defined as: RT Reliability Risk = MAX (Operational Reliability Risk, Conditional Reliability Risk, Reliability Safety Risk).

Corynen explicitly teaches maximizing as part of evaluating objective functions for various factors in risk analysis. (Abstract teaches A stand-alone computer application for solving decision problems, conducting decision and risk analyses, and for globally optimizing the operation of systems and processes is disclosed. Running on a personal computer, the application embodies three major methods. The first method is project oriented and includes highly modularized procedures for solving and analyzing sequential, probabilistic and multi-objective decision problems. It enables a user to specify and to seamlessly integrate prioritized objectives, performance measures, utility functions, decisions, choices, outcomes, probabilities, multi-dimensional costs and external parameters into an objectives-based decision model. It further includes procedures to assist a user in the construction of objectives hierarchies, utility functions, cost functions and probability expressions. See also [0021] teaches an important application of hierarchical graphs arises when decision problems are motivated by a multiplicity of competing objectives. An objective is a statement of action whose purpose is to attain a desired state or condition. Whenever the nodes of a hierarchical graph represent objectives, the graph is called an objectives hierarchy. Statements such as "minimize losses", " maximize profit", "increase reliability" and "reduce environmental risks" are examples of objectives associated with typical decision problems. For any edge (u,v) in E, if u and v are objectives, if u belongs to H.sub.1 and v belongs to H.sub.j and i>j , then u is the super-objective of v and v is a sub-objective of u, and similarly when i<j. Additionally, [0048] teaches at each decision node, the procedure calculates the maximum value of its choices. The overall process terminates at the root node, yielding the choice with the largest expected value, the optimal choice.)
Corynen, abstract, [0021], [0048] etc.

Regarding claim 30, Rodsari, Richards, and Abhulimen teach all the elements of claim 29.
While Rodsari teaches determination of process operational constraints for process optimization and control related models as addressed above, and Abhulimen teaches various reliability, safety and environmental process operational constraints based determination using risk analysis and modeling (As above, see [0001], [0058] teaches a software based risk and safety management expert system built on sound methods for risk and fault, assessment, monitoring and reliability methods as well as safety management techniques, implemented by an expert computer assisted feedback system, that achieves real time fault-risk detection and planned safety maintenance, no false alarm thresholds and have strong robust attributes, which can analyze risk events in any process and facility system or combination of both. [1145] teaches management decision making is influenced by (i.e., based on) various factors (which are stated as constraints) such as reliability, safety and variation of the environment (i.e., environmental process operation constraints); [0066] - A safety matrix of the process system based on the reliability and risk superstructure can be evolved for any process or facility system with the method, with all the process variables that can lead to offset or failure systematically identified. The safe and constrained functions of the process system can be modeled, and the optimum matrix of safety determined; see also [0276-85] and [0814] for environmental constraints; see also [0710] for safety modeling; see also [0400-0408], claim 21 – reliability risk modeling considering various safety, environmental etc. factors/elements; for real-time computation and control parameters, see [0030], [0054].).

Note, Abhulimen further, in general, details hazard evaluation and risk analysis considering various operational factors/constraints to improve reliability, safety, and environment of the system (see these details in Abhulimen, [0011], [0036], 0051], [0066], [0144], [0273], [0329], [0360], [0399], [0710], [0773], [0859], among other paragraphs for details of risk analysis and evaluation considering various factors of the system using various equations and objective functions.) 
	Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control, doing so via various well-known risk analysis processes as further taught by Abhulimen would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention since that would be one of the well-known ways of achieving an improved and further safe and reliable system/method in a predictable and expected manner. 

However, Rodsari, Richards, and Abhulimen do not explicitly teach a reliability risk that is defined as the maximum of the three risk factors claimed in below limitation:
wherein the reliability constraint is defined as: RT Environmental Risk = MAX (Operational Environmental Risk, Conditional Environmental Risk, Reliability Environmental Risk).

Corynen explicitly teaches maximizing as part of evaluating objective functions for various factors in risk analysis. (Abstract teaches a stand-alone computer application for solving decision problems, conducting decision and risk analyses, and for globally optimizing the operation of systems and processes is disclosed. Running on a personal computer, the application embodies three major methods. The first method is project oriented and includes highly modularized procedures for solving and analyzing sequential, probabilistic and multi-objective decision problems. It enables a user to specify and to seamlessly integrate prioritized objectives, performance measures, utility functions, decisions, choices, outcomes, probabilities, multi-dimensional costs and external parameters into an objectives-based decision model. It further includes procedures to assist a user in the construction of objectives hierarchies, utility functions, cost functions and probability expressions. See also [0021] teaches an important application of hierarchical graphs arises when decision problems are motivated by a multiplicity of competing objectives. An objective is a statement of action whose purpose is to attain a desired state or condition. Whenever the nodes of a hierarchical graph represent objectives, the graph is called an objectives hierarchy. Statements such as "minimize losses", " maximize profit", "increase reliability" and "reduce environmental risks" are examples of objectives associated with typical decision problems. For any edge (u,v) in E, if u and v are objectives, if u belongs to H.sub.1 and v belongs to H.sub.j and i>j , then u is the super-objective of v and v is a sub-objective of u, and similarly when i<j. Additionally, [0048] teaches at each decision node, the procedure calculates the maximum value of its choices. The overall process terminates at the root node, yielding the choice with the largest expected value, the optimal choice.)
Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control utilizing risk analysis of various factors regarding environment, safety and reliability of the operation and processes, doing so specifically via various well-known risk analysis processes such as having the objective function to measure the risk being the maximum value of its choices (such as the ones taught by Rodsari and Abhulimen) as further taught by Corynen would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention since that would be one of the well-known ways of achieving an improved and further safe and reliable system/method in a predictable and expected manner as it would have enhanced the decision making process in efforts of decreasing risks while maximizing profits and minimizing future losses in the process as evident in Corynen, abstract, [0021], [0048] etc.

Regarding claim 32, Rodsari, Richards, and Abhulimen teach all the elements of claim 31.
While Rodsari teaches determination of process operational constraints for process optimization and control related models as addressed above, and Abhulimen teaches various reliability, safety and environmental process operational constraints based determination using risk analysis and modeling (As above, see [0001], [0058] teaches a software based risk and safety management expert system built on sound methods for risk and fault, assessment, monitoring and reliability methods as well as safety management techniques, implemented by an expert computer assisted feedback system, that achieves real time fault-risk detection and planned safety maintenance, no false alarm thresholds and have strong robust attributes, which can analyze risk events in any process and facility system or combination of both. [1145] teaches management decision making is influenced by (i.e., based on) various factors (which are stated as constraints) such as reliability, safety and variation of the environment (i.e., environmental process operation constraints); [0066] - A safety matrix of the process system based on the reliability and risk superstructure can be evolved for any process or facility system with the method, with all the process variables that can lead to offset or failure systematically identified. The safe and constrained functions of the process system can be modeled, and the optimum matrix of safety determined; see also [0276-85] and [0814] for environmental constraints; see also [0710] for safety modeling; see also [0400-0408], claim 21 – reliability risk modeling considering various safety, environmental etc. factors/elements; for real-time computation and control parameters, see [0030], [0054].).

Note, Abhulimen further, in general, details hazard evaluation and risk analysis considering various operational factors/constraints to improve reliability, safety, and environment of the system (see these details in Abhulimen, [0011], [0036], 0051], [0066], [0144], [0273], [0329], [0360], [0399], [0710], [0773], [0859], among other paragraphs for details of risk analysis and evaluation considering various factors of the system using various equations and objective functions.) 
	Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control, doing so via various well-known risk analysis processes as further taught by Abhulimen would have been obvious to one of ordinary 

However, Rodsari, Richards, and Abhulimen do not explicitly teach a reliability risk that is defined as the maximum of the three risk factors claimed in below limitation:
wherein the reliability constraint is defined as: RT Safety Risk = MAX (Operational Safety Risk, Conditional Safety Risk, Reliability Safety Risk).

Corynen explicitly teaches maximizing as part of evaluating objective functions for various factors in risk analysis. (Abstract teaches a stand-alone computer application for solving decision problems, conducting decision and risk analyses, and for globally optimizing the operation of systems and processes is disclosed. Running on a personal computer, the application embodies three major methods. The first method is project oriented and includes highly modularized procedures for solving and analyzing sequential, probabilistic and multi-objective decision problems. It enables a user to specify and to seamlessly integrate prioritized objectives, performance measures, utility functions, decisions, choices, outcomes, probabilities, multi-dimensional costs and external parameters into an objectives-based decision model. It further includes procedures to assist a user in the construction of objectives hierarchies, utility functions, cost functions and probability expressions. See also [0021] teaches an important application of hierarchical graphs arises when decision problems are motivated by a multiplicity of competing objectives. An objective is a statement of action whose purpose is to attain a desired state or condition. Whenever the nodes of a hierarchical graph represent objectives, the graph is called an objectives hierarchy. Statements such as "minimize losses", " maximize profit", "increase reliability" and "reduce environmental risks" are examples of objectives associated with typical decision problems. For any edge (u,v) in E, if u and v are objectives, if u belongs to H.sub.1 and v belongs to H.sub.j and i>j , then u is the super-objective of v and v is a sub-objective of u, and similarly when i<j. Additionally, [0048] teaches at each decision node, the procedure calculates the maximum value of its choices. The overall process terminates at the root node, yielding the choice with the largest expected value, the optimal choice.)
Accordingly, as Rodsari, Richards, and Abhulimen’s combined system/method already teaches various constraints based optimization and control utilizing risk analysis of various factors regarding environment, safety and reliability of the operation and processes, doing so specifically via various well-known risk analysis processes such as having the objective function to measure the risk being the maximum value of its choices (such as the ones taught by Rodsari and Abhulimen) as further taught by Corynen would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention since that would be one of the well-known ways of achieving an improved and further safe and reliable system/method in a predictable and expected manner as it would have enhanced the decision making process in efforts of decreasing risks while maximizing profits and minimizing future losses in the process as evident in Corynen, abstract, [0021], [0048] etc.

Claim(s) 14 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodsari (US 20110106277 A1) in view of Richards (US 9454647 B1) in further view of Spitz (US 3876872 A) 

Regarding claim 14, Rodsari and Richards teach the method of Claim 1. 
Rodsari and Richards fail to disclose wherein determining an optimized process operation point is derived utilizing linear analysis. 
SPITZ discloses determining an optimized process operation point is derived utilizing linear analysis (C2, L4-21, claims 9, 16 teach determining an optimized process operation set point is derived utilizing linear analysis.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of RODSARI and Richards to provide determining an optimized process operation point is derived utilizing linear analysis, as taught by SPITZ, in order to gain the advantage of determining an optimum point without complex calculations while still considering safety factors as evident in Spitz, C2, L4-21, claims 9, 16.

Regarding claim 35, Rodsari and Richards teach the system of Claim 22. 
Rodsari and Richards fail to disclose wherein determining an optimized process operation point is derived utilizing linear analysis. 
SPITZ discloses determining an optimized process operation point is derived utilizing linear analysis (C2, L4-21, claims 9, 16 teach determining an optimized process operation set point is derived utilizing linear analysis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of RODSARI and Richards to provide determining an optimized process operation point is derived utilizing linear analysis, as taught by SPITZ, in order to gain the advantage of determining an optimum point without Spitz, C2, L4-21, claims 9, 16.

Response to Arguments
	Applicant's remarks and arguments filed 01/24/2022 have been fully considered. See below for further details. 
The objection to the specification has been overcome based on the amendment to the specification (more specifically, the title) filed on 01/24/2022.
Based on the amendment, the claim objections have overcome and thus removed from the above rejection.
Based on the amendment, the 35 U.S.C. 112(b) rejections have been overcome and thus removed from the above rejection.
Applicant’s arguments regarding the prior art rejection are fully considered, and have been deemed to be persuasive for claim 43, but have been deemed to be not persuasive for the rest of the claims including the claim set of independent claim 1 and claim 22. 

Regarding claim 43, applicant mainly argues regarding the amended claimed elements of claim 43 starting end of page 18 continuing to page 19 of remarks that the Rodsari (and/or Dillon) reference does not disclose or suggest the amended claimed element.
Examiner agrees that the overall scope of claim 43 has been changed based on the amendments. 


Regarding claim 1, applicant mainly argues in page 15-16 of remarks that neither Rodsari nor Richards, alone or in combination, teaches or suggests the below claimed elements of claim 1:
"A method of ... optimization of an industrial system ... comprising ... a plurality of parent/child equipment element control relationships ... executing, utilizing the plurality of associated child equipment elements ... [c]ontrol action[s] " (Emphasis added)
Examiner respectfully disagrees. See below for further reasonings. 

The above argument is broken down into several pieces of alleged reasonings presented by the applicant. See below along with examiner’s response to each of them. 
In page 15 of remarks, applicant argues that Richards art does not teach the amended assets being part “of an industrial system”. 
Examiner respectfully disagrees.
The “of an industrial system” is only part of the preamble and not the body of the claim. It has also not been referred explicitly within the body of the claim 
Even if above were to be given a patentable weight for some reason or if it were part of the body of the claim language, to promote compact prosecution, examiner would like to point out that Rodsari's smart asset examples already include sensors, actuators etc. to be part of the control system (see the updated citations at least from [0011]). Thus, Rodsari, and not Richards is relied upon for that portion of the claim in the above rejection. 
Additionally, then Richards' assets (as also pointed out/admitted by applicant in 2nd to last para of page 15 of remarks) include hardware components, electronic devices etc. So, as explained in the above rejection, the combination to utilize the ability to incorporate parent-child nodes of various configurations from the asset management system with defined relational controls would be obvious in order to add another well-known approach practiced in the art and would have improved Rodsari’s well-known system/method in a predictable and expected manner such as by enabling tracking/reporting of personalized data taking advantage of the easy demonstration of how each object is related (e.g., parent/child) and how critical each relationship is by utilizing flexible ways of controlling the nodes as the user/client (such as by editing form & control definitions based on relational priorities etc.), as needed/desired for further analysis by the asset management system
Accordingly, while some citations are updated based on the slight amendments, the prior art rejection has been maintained by examiner. 
Additionally, to support their previous argument further, applicant has cited several portions of instant application starting at the bottom of page 15 of applicant remarks continued to page 16.
None of these support applicant’s previous argument appropriately. See examiner’s reasonings below.
Applicant states that instant Application provide systems and methods for “industrial system optimization” in contrast to the arts utilized in the current rejections. Later, various examples of the assets in this industrial context are provided such as sensors and/or actuators and an associated hardware (e.g., a processor or a computer) capable of executing software quote/modules in the form of intelligent agents (IAs) or “avatars” implementing measurement and control functions. 
None of the above are part of the current claim language. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2103(I)(C).
Even if above were broadly part of the claim language, see examiner’s further citations and explanations in the response to the previous argument above that includes teachings from Rodsari for an industrial/plant assets control system including assets such as sensors, 
Applicant then mentions an intelligent agent can autonomously or semi-autonomously monitor and control its performance and operation.
None of the above are part of the current claim language. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2103(I)(C).
Applicant is thus suggested to incorporate the above argued details into the current claim language to further define the elements on their relationships in the system/method in order to then possibly overcome the current art rejections.

Accordingly, the rejections for claim 22 has also been maintained by examiner as the arguments are similar to that of claim 1.

The dependent claims’ rejections are maintained accordingly.  

Accordingly, claims 1-47 are not patentable over prior art(s).

Suggestions:
Examiner suggests applicant adding/amending the independent claims with additional features from the specification relevant to the inventive concept(s) discussing and/or further  (more importantly see the specific suggestions regarding further defining the assets and other elements of the claim and the relationships and functionalities along with adding the aspect of autonomous or semi-autonomous monitoring and control with relevant details tied to the above elements and functionalities) which may help advance prosecution to the next steps by overcoming the current prior art rejections.  

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARZIA T MONTY/Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117